PCIJ_B_14_DanubeCommission_LNC_NA_1927-12-08_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

 

SÉRIE B — N° 14
Le 8 décembre 1927

RECUEIL DES AVIS CONSULTATIFS

 

COMPÉTENCE DE LA COMMISSION
EUROPÉENNE DU DANUBE
ENTRE GALATZ ET BRAILA.

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES B.—No. 14
December 8th, 1927

COLLECTION OF ADVISORY OPINION

 

JURISDICTION OF THE EUROPEAN

COMMISSION OF THE DANUBE
BETWEEN GALATZ AND BRAILA

LEYDEN :
A.W. SITHOFFS
POBLISHING COMPANY

1927

LEYDE
SOCIÉTÉ D'ÉDITIONS
A.W. SIJTHOFF
1927

 
: PERMANENT COURT OF INTERNATIONAL JUSTICE.

1927.
December 8th.

TWELFTH (ORDINARY) SESSION. File F. b. XVI.
. .. Docket XIE: 1.

Present :

MM. Huser, President,
LODER, Former President,

Lord FINLAY,

MM. Nvxozrm,
Moore,
ALTAMIRA,
ODA,
ANZILOTTI,

J udges,

BEICHMANN,

NEGULESCO, Deputy- Judges.

ADVISORY OPINION No. 14.

JURISDICTION OF THE EUROPEAN

COMMISSION OF THE DANUBE
BETWEEN GALATZ AND BRAILA.

On’ December oth, 1926, the Council of the League of
Nations adopted the following Resolution: _

“The Council,

having considered the letter dated September 25th, 1926,
from the Chairman of the Advisory and Technical Committee
for Communications and Transit, forwarding to the Secretary-
General for submission to the Council the text of an Agreement
made on September 18th, 1926, between the Governments of
France, Great Britain, Italy and Roumania, whereby the said
Governments request the Council to submit certain questions
to the Permanent Court of International Justice for an opinion,
OPINION No. I4.--EUROPEAN COMMISSION OF THE DANUBE 7

and having approved the said request,

has the honour to ask the Permanent Court of International
Justice to give an advisory opinion on the questions formulated
in the said Agreement which are as follows :.

(x) Under the law at present in force, has the European |
Commission of the Danube the same powers on the maritime
-sector of the Danube from Galatz to. Braila as on the sector.
below Galatz ? If it has not the same powers, does it possess
powers of any kind? Ifso, what are these powers ? How far
upstream do they extend?

(2) Should the European Commission of the Danube
possess either the same powers on the Galatz-Braila sector
as on the sector below Galatz, or certain powers, do these
powers extend over one or more zones, territorially defined
and corresponding to all or part of the navigable channel
to the exclusion of other zones territorially defined, and
corresponding to harbour zones subject to the exclusive
competence of the Roumanian authorities? If so, according
to what criteria shall the line of demarcation be fixed as
between territorial zones placed under the competence of the
European Commission and zones placed under the competence |
of the Roumanian authorities? If the contrary is the case, .
on what non-territorial basis is the exact dividing line between
the respective competence of the European Commission
of the Danube and, of the Roumanian authorities to be fixed ?

(3) Should the reply given in (x) be to the effect that the
European Commission either has no powers in the Galatz-
Braila sector, or has not in that sector the same powers as in
the sector below Galatz, at what exact point shall the line
of demarcation between the two régimes be fixed ?

The aforementioned Governments are invited to afford
the Court all the assistance which it may require in the
consideration of the questions hereby submitted.

The Council authorizes the Secretary-General to present
the present Request to the Court, together with the letter
from the Chairman ‘of the Advisory and Technical Committee
for Communications and Transit, the text of the Agreement
between the Governments and all other relevant documents,
to give any assistance required in the examination of the
questions and, if necessary, to take steps to be represented
before the Court.”
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 8

In pursuance of this Resolution, the Secretary-General of the
League of Nations, on December 18th, 1926, submitted to the
Court a Request for an advisory opinion in the following terms:

“The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of December gth,
1926, and in virtue of the authorization given by the Council,

has the honour to submit to the Permanent Court of Inter-
national Justice an application requesting the Court, in
accordance with Article 14 of the Covenant, to give an advis-
ory opinion to the Council on the questions which are referred
to the Court by the Resolution of December gth, 1926.

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examination
of this matter, and will, if necessary, arrange to be represented
before the Court.” |

The Agreement mentioned in the Council Resolution as
transmitted to the Registrar of the Court, is given below :

[Translation.]

“The undersigned M. CHARLES-Roux, Mr. BALDWIN,
M. RosseTTI and M. CoNTzEsco, representatives of France,
Great Britain, Italy and Roumania, duly authorized by their
Governments, have noted that difficulties have arisen between
France, Great Britain and Italy on the one hand, and Roumania
on the other, in connection with the competence of the Euro-
pean Commission of the Danube, and that the British Govern-
ment has been of opinion that these difficulties constitute a
dispute bearing upon the application of Articles 346, 348 and
349 of the Treaty of Versailles, and has laid the matter before
the Advisory and Technical Committee for Communications
and Transit of the League of Nations by a letter dated Sep-
tember 6th, 1924, according to the procedure provided for in
Article 7 of the Rules for Organization adopted at Barcelona on
April 6th, 1921, and basing its action on Article 376 of the
Treaty of Versailles, and on the Resolution of the Assembly of
the League of Nations dated December rgth, 1920, and that the
Governments of France and Italy have associated themselves
with Great Britain in this procedure. They have noted, on
the other hand, that the Roumanian Government has disputed
the fact that these difficulties constitute a dispute which could
bring into operation the said procedure and has denied the
competence of the Advisory and Technical Committee as
laid down in the above-mentioned texts, but has made no
objection to an examination of the difficulties which have
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 9

arisen or to any attempt at conciliation through the Advisory
Committee.

The report of the Special Committee which was instructed
by the Advisory and Technical Committee to examine the
question has been laid before the undersigned Representatives
in accordance with a Resolution of the Advisory and Technical
Committee, dated July 28th, 1925.

They are desirous of removing the difficulties which have
arisen between their Governments.

Accordingly, in view of Part X of the said Report,

and without prejudice to the negotiations at present pro-
ceeding between them for that purpose,

the undersigned Representatives agree to the following :

S ingle Article.

The Governments of France, Great Britain, Italy and
Roumania request the Council of the League of Nations to
submit the following three questions to the Permanent Court
of International Justice for an opinion:

(1) Under the law at present in force, has the European
Commission of the Danube the same powers on the maritime
sector of the Danube from Galatz to Braila as on the sector
below Galatz? If it has not the same powers, does it possess
powers of any kind? If so, what are these powers? How
far upstream do they extend ?

(2) Should the European Commission of the Danube
possess either the same powers on the Galatz-Braila sector
as on the sector below Galatz, or certain powers, do those-
powers extend over one or more zones, territorially defined and
corresponding to all or part of the navigable channel to the
exclusion of other zones territorially defined, and correspond-
ing to harbour zones subject to the exclusive competence
of the Roumanian authorities? If so, according to what
criteria shall the line of demarcation be fixed as between
territorial zones placed under the competence of the European
Commission and zones placed under the competence of the
Roumanian authorities ? If the contrary is the case, on what
non-territorial basis’is the exact dividing line between the
respective: competences of the European’ Commission of the
Danube and of the Roumanian authorities to be fixed ?

(3) Should the reply given to (x) be to the effect that the
European Commission either has no powers in the Galatz-Braila
sector, or has not in that sector the same powers as in the sector
below Galatz, at what exact point shall the line of demarcation

. between the two régimes be fixed ?”
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE I0

In conformity with Article 73, paragraph 1, of the Rules of
Court, the Request was communicated to Members of the
League of Nations and to States entitled to appear before
the Court. At the same time, the Registrar sent to the British,
French, Italian and Roumanian Governments, being regarded as
the Governments of States likely—in accordance with the terms
of Article 73, paragraph 2, of the Rules—to be able to furnish
information on the questions upon which the Court’s opinion
was asked, a special and direct communication to the effect
that the Court was prepared to receive from them written
statements and, if necessary, to hear otal statements made on
their behalf at a public hearing to be held for the purpose.

The time for the submission of any written statements,
which was first fixed to expire on March 6th, 1927, was sub-
sequently extended, at the request of the interested Govern-
ments, until April rz2th, 1927. On that date, Memorials had
been filed by the British, French and Roumanian Governments.

The British Government having, on receipt of these documents,
asked permission to present a Reply to the Roumanian Govern-
ment’s Memorial, this request was granted, and at the same
time the other Governments were informed that they also.
might submit replies. The time allowed for the submission of
replies was fixed to expire on May 31st, 1927. At the request
of the Roumanian Government, this time was, however, success-
ively extended, first until June 17th, then till August ist,
and lastly until September 15th, 1927, this latter date being
regarded as final and dbsolute. Before the expiration of the
time allowed, Replies or Counter-Memorials had been filed by
the British, Italian and Roumanian Governments.

The Court, in the course of public sittings held on October 6th,
7th,.8th and roth, xrth, rath and 13th, 1927, heard oral
arguments by Sir Douglas Hogg, Attorney-General, on behalf
of Great Britain, Professor Basdevant, on behalf of France,
and M. Rossetti, Minister plenipotentiary, on behalf of Italy ;
and by M. Contzesco, Minister plenipotentiary, Professor de
Visscher, M. Politis, former Minister for Foreign Affairs of
Greece, and M® Millerand, former President of the French
Republic, on behalf of Roumania.
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE II

In addition to the documents submitted by the interested
Governments, the Court has had before it documents commu-
nicated by the Secretary-General of the Leagtie of: Nations
with the Council’s Request for an opinion, and also additional
documents and information collected by the Registry (see list
in the Annex).

* * *

Before undertaking the examination of the questions set out
in the Resolution of the Council of the League of Nations of
December 9th, 1926, the Court considers that it should recall
the circumstances in which the Council was led to ask for. an
advisory opinion on these questions.

*

Under the Treaty of Paris of March 30th, 1856, by which
the European Commission of the Danube was established, the
powers of the Commission extended over the river from its
mouths in the Black. Sea up to Isaktcha, and, in order to
assure the work of the Commission, each of the contracting
Powers had the right to station two light vessels of war at
the mouths of the river. The powers of the European Com-
mission, the mandate of which was, under the Treaty of 1856,
to last only for two years, were successively extended by
decisions of Conferences held in 1858 and 1866 at Paris and
in 1871 in London, the last prolongation being for a period
of twelve years. By the Treaty of Berlin of July 13th, 1878,
the powers of the Commission were extended to Galatz, and
it was expressly stipulated that the light men-of-war might
ascend the river to that point. On March roth, 1883, the
Parties to the Treaty of Berlin signed at London a Treaty
dealing with the entire internationalized Danube, including the
so-called maritime Danube, and by Article x of this Treaty
the jurisdiction of the European Commission was extended
from Galatz to Braila. ‘Roumania did not sign this, Treaty,
or take part in the Conference by which it was drawn up, the
Conference having refused to admit her delegates except in.
a consultative capacity. |
OPINION No. .I4.—EUROPEAN COMMISSION OF THE DANUBE I2

: From that time dates the uncertain situation in regard to
the powers.of the European Commission of the Danube on the
sector of the Danube between Galatz and Braila, which ultim-
ately led to the request for the present Opinion. .

_ ‘Before the war of 1914-1918, nothing was done, ‘once and
for all, to clear up this situation; one merely applied a sort
of. unwritten. modus .vivendi which was based on the circum-
stances and which made it possible to reduce within more or
less narrow limits the disadvantages resulting therefrom.

: After the war, in spite of efforts made at the time of the
Peace Conference to arrive at a definite and final solution of
the question of the territorial extent of the authority of the
European Commission, all that was done was to re-establish
the situation which had developed before the war. The
Treaty of Versailles, in fact, indicates as the point where the
respective jurisdictions of the International Commission (of
the upper or fluvial Danube), set up under the terms of that
Treaty, and the European. Commission (of the Lower or mari-
time Danube) ‘meet, the point where the authority of the
latter ceases, thus referring to the status quo ante. And the
Statute of the Danube now in force, which was prepared in
1921 under the provisions of the Treaty of Versailles and the
corresponding provisions of the other Peace Treaties, for its
part fixes this point as the downstream limit of the author-
ity of the International Commission, which limit the Statute
places at Braila; but this provision is subject to a reserve in
favour of the status quo ante.

. The true meaning and effect of that reserve will be dis-
cussed by the Court later on, but it may be mentioned already
in this connection that, during the Conference for the prepara-
tion of the said Statute, there was drawn up by the dele-
gates who were at the same time members of the European
Commission, a Protocol for the purpose of stating their inter-
pretation of the provision in question. But this Protocol,
which was annexed to the minutes of a meeting of the Confe-
rence, itself gave rise to differences of opinion both in regard”
to its value in law and to the construction to be placed uponit.
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 13

It was during this Conference, held at Paris in 1920 and
1921, that the question of the powers of the European Com-
mission of the Danube between Galatz and Braïla first mate- |
rialized. Anewly appointed Inspector of Navigation asked the
European Commission, in November, 1920, for instructions
as to what powers he could exercise in this sector. His
request, however, seems to have received; as sole answer, a
recommendation for the time being to abstain from exercising
jurisdictional powers there.

A year later, the same question was once more raised
before the Commission, as the result of a collision in the
port of Galatz, in connection with which the Inspector of
Navigation had exercised police and jurisdictional powers.
According to the Roumanian delegate on the Commission, the
action of the Inspector was unwarranted and contrary to the
international agreements. The British, French and Italian
delegates, whilst disputing this view, asked for the adjourn-
ment of the question in order that it might be subjected in
the meantime to careful consideration. And the Commission
only decided that, until the question of jurisdiction between
Galatz and. Braila was decided, ‘‘.... the Inspector of Naviga-
tion should take no action... but the Commission would
reserve its rights by protesting whenever the Roumanian
authorities took action”; it was also agreed “that by pro-
ceeding thus the final settlement of the matter would be in
no way prejudiced’.

The question was again adjourned in May, 1922, and was.
only taken up afresh in October of that year. On that
occasion, the Roumanian delegate explained in detail his
point of view. A discussion ensued, in the course of which
the British delegate observed that three problems arose, in
regard to (1) the situation of fact existing before the war
between Galatz and Braila, (2) the possibility of separating
in practice compulsory pilotage and jurisdiction, and (3) the
downstream limit of the disputed Galatz-Braila sector. The
Roumanian delegate, at the conclusion of the discussion, sub-
.mitted a proposal for a provisional agreement to be concluded
between the Roumanian Government and the European :
Commission, which proposal was subsequently to form the
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE [14

basis of an attempt to draw up a modus vivendi, to be applied
on the sector in question, pending a final settlement. It was,
in fact, found possible to draw up a text, in which however
the question of the point on the river where the full juris-
diction of the European Commission would begin (the point
below Braïla where the modus vivendi would cease to apply}
was reserved; moreover, a difference of opinion soon arose
between the Roumanian delegate and his -colleagues as to the
wording, in regard to an important point, of the text actually
adopted. A compromise was ultimately reached in regard to
the upstream limit of the jurisdiction of the European Com-
mission; and the text thus completed was submitted to the
Roumanian Government as a proposed definitive arrangement.
‘That Government gave its reply in October, 1923. Mean-
while the Roumanian delegate had again raised the question
of the limits of jurisdiction, but the Commission had decided
to maintain its offer of 1922 as it stood. The Roumanian
reply, though in principle favourable, nevertheless made Rou-
mania’s acceptance of the proposed arrangement conditional
upon the fixing of an upstream limit other than that contem-
plated in the proposed arrangement. The attempt to reconcile
the opposing views was wrecked on this shoal; the delegates
of the other Powers reserved their reply, which was not even
given at the session held by the Commission in October, 1924.
On that. occasion, on the contrary, they informed their Rou-
manian colleague that the question, which otherwise seemed
insoluble, would be referred to the League of Nations.

In the course of the preceding month, in fact, the British
Government—with which the French and Italian Governments —
soon associated themselves—_, embarking on a new course, had
presented to the Secretary-General of the Léague of Nations,
on September 6th, 1924, a request to the effect that the follow-
ing question should, in accordance with the relevant pro-
visions of the international agreements in force, be submitted
to the Advisory and Technical Committee for Communications
and Transit of the League of Nations:

“The dispute which has arisen between Great Britain, France and
Italy, on the one hand, and Roumania on the other, with
regard to the application of Articles 346, 348 and 349 of the
Treaty of Versailles as to the question of the limits of the juris-
diction of the European Commission of the Danube.”
OPINION No. I4.—EUROPEAN COMMISSION. OF THE DANUBE I5

The request, which relied on Article 376 of the Treaty of Versailles,
on the Resolution of the Assembly of the League of Nations of
December gth, 1920, and on Article 7 of the Rules for the organ-
ization of the said Committee, was accompanied by an explan-
atory memorandum, which defined the difference of opinion
in question as follows:

“The Roumanian Government, denying the claim of the Com-
mission to apply its navigation regulations or to take cognizance
of cases of their infraction in the navigable channel between
Galatz and Braila, further contends that the jurisdiction of the
Commission should cease at a point six and a half nautical miles
below Galatz where the river Pruth joins the Danube. It declares
that the authority of the Port Captain of Galatz extends to
' that point, and it has produced a plan on which the eventual
extension of the port to the mouth of the Prüth is foreshadowed.
It also lays down as a general principle that, where a port exists,
both banks of the river and the intervening navigable channel must
be considered to be within its limits. Neither the British,
French, nor Italian Commissioners have accepted this point of
view, and the Commission is unable to come to agreement on
this matter.”

Article 376 of the Treaty of Versailles provides that disputes
are to be settled “as provided by the League of Nations”.
The Assembly Resolution of December oth, 1920, entrusts the
Advisory and Technical Committee with the task of ‘“adjust-
ing such disputes by conciliation between the Parties’’ before
recourse is had to the Permanent Court of International
Justice. Finally, Article 7 of the Rules of Organization of the
Committee contains, amongst others, provisions to the follow-
ing effect: Before proceeding with any enquiry, the Commit-
tee is to communicate with the governments concerned, for-
ward to them the request and invite them to submit any
observations which they consider suitable. If no satisfactory
reply is received within the time fixed, the Advisory Commit-
tee may appoint a committee of enquiry with instructions to
investigate the question and submit a report. When this
report has been received and considered, the Advisory Com-
mittee, with a view to arriving at a settlement, will give a
reasoned opinion which it will communicate to the Parties
concerned. |

The question which the British Government had brought
to the notice of the Secretary-General of the League of Nations
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 16

was placed on the agenda of the session held by the Advisory
and Technical Committee in November, 1924. At the first
meeting, the President announced that ‘the Roumanian
Government’s definitive reply’’—doubtless to a communication
made to it in accordance with the above-mentioned provisions
of the Rules of Organization—had not yet arrived, and that
the Roumanian delegate was unable for reasons of health to
be ‘present at the meetings of the Committee, which in these
circumstances decided to adjourn the question and to instruct
the Bureau to appoint a committee of enquiry to examine it.

The Committee of Enquiry, which was in this case known
as the “Special Committee for the question of the Jurisdiction of
the European Commission of the Danube”, was duly appointed.
The Committee consisted of MM. Burckhardt, Chairman
(Switzerland), Hostie (Belgium), and Krôller (Netherlands). .

After having in the course of its first two sessions—held in
February and in March-April, r925—-heard the question argued ~
before it by the representatives of the interested Governments,
the Special Committee proceeded in the early summer of 1925
to visit the locality, in order there to investigate the question
which it had been asked to elucidate. The representatives of
Roumania before the Committee always made their statements
for information only, the Roumanian Government denying the
very existence of a dispute between it and the other Govern-
ments represented on the European Commission, and also the
jurisdiction of the organizations of the League to deal with the
questions referred to.

During its visit to Roumania, the Committee consulted the
records of the cases in which jurisdiction had been exercised
upon the Lower Danube and in the ports of the maritime
. Danube’ by the agents of the European Commission and by the
Roumanian authorities. It also visited the sector from Galatz
to Sulina and went by boat from Galatz to Braila. Meantime,
it heard the evidence of several officials and pilots of the
European Commission, of the Roumanian Inspector-General of
ports, of the captains of the pores. of Galatz and Braila, of
former ‘captains of the port of Galatz, and of representatives
of Roumanian circles interested in shipping on the Danube. :
OPINION. No. I4,—EUROPEAN COMMISSION OF THE DANUBE 17

On the basis of all the data thus collected, the Committee,
on July and, 1925, submitted its report to the Advisory and
Technical Committee. This report, the main portions of which -
are devoted to an historical study of the régime of the Lower
Danube, and, above all, to a survey designed to establish
what the legal position was at the time of the enquiry in
regard to the questions forming the subject of the dispute
referred to the Advisory Committee, concluded with a series
of conciliation proposals.

The results of the historical and legal researches undertaken
by the Special Committee may be. summarized as follows:
The provisions of the Definitive Statute of 1921—supplemented
if necessary by the provisions of the Convention on the régime
of navigable waterways of international concern adopted at |
Barcelona in the same year—suffice as a source for ascertaining
the present legal position of the maritime Danube from the
point of view of the powers of the European Commission:
An examination of the Definitive Statute leads to the conclu-
sion that the powers of the Commission are to be exercised
from Galatz to above Braila, under the same de facto condi-
tions as before the war. These conditions are-not, in the
opinion of the Committee, determined by the clause of the
Treaty of London of 1883 extending the authority of the
Commission to Braila, because that clause was not amongst
those in force before 1914, but by usage having juridical force
simply because it has grown up and been consistently applied
with the unanimous consent of all the States concerned. Now,
in the view of the Committee, the pre-war usage in the Galatz-
Braila sector was that jurisdictional powers were exercised
there by the European Commission. In this usage the Rou-
manian delegate tacitly but formally acquiesced, in the sense
that a modus vivendi was observed on both sides according to
which the sphere of action of the Commission in fact extended
in all respects as far as above Braila. As regards the ports,
the Committee considers that the dividing line between the
jurisdiction of the national authorities and that of the inter-
national authority must be, not a definite territorial limit but
a functional division.

In view of the conclusions at which the Committee had arrived
OPINION No. I4.—-EUROPEAN COMMISSION OF THE FDANUBE 18

on the foregoing questions, it considered that the subsidiary
question of the downstream limit of the port of Galatz did
not arise. |

The Advisory and Technical Committee considered the report
ef its Special Committee at the session held at Geneva in
July, 1925. The report was criticized by the Roumanian
representatives, who at the same time took objection to some
of the “conciliation proposals” made by the Committee.

, The Advisory and Technical Committee on this occasion
adopted the following resolutions amongst others:

“TI.—The Advisory and Technical Committee, having been
apprised by a letter from the British Government dated Sep-
tember 6th, 1924, of the dispute concerning the jurisdiction of the
European Commission of the Danube ;

_Having taken note of the report of the Special Committee
appointed to examine this question ;

Is of opinion that, as regards the question of competence raised
by the Roumanian Government, it is neither necessary nor oppor-
tune, for the reasons set out in the above- mentioned report, for
the Committee to give a decision on this point ;

And, as regards the substantial issues involved, is of opinion :

(a) That, in conformity with the conclusions of the Committee’s
report, the jurisdiction of the European Commission of the Danube
extends from Galatz to above Braila under the same conditions as
from the sea to Galatz ;

(6) That, consequently, the question of fixing a point below
Galatz cannot be taken into consideration ;

(c) That the distinction between the competence of the European
Commission of the Danube and that of the Roumanian authority,
which is exercised over the ports, cannot be drawn on the basis of a
geographical boundary, but that it should be founded on the dis-
tinction which exists between questions of navigation and port
questions, in accordance with the principles laid down in the
Committee’s report.

III.—The Advisory and Technical Committee for Communica-
tions and Transit ;

Having taken note of the suggestions contained in the tenth
part of the report of the Special Committee ;.

And considering that these suggestions, which have been framed
with a view to conciliation, are in keeping with the conception which
it has always entertained of the nature of its duties, and are calcu-
lated to ensure the fullest co-operation between the States
concerned ;
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE I9

Invites the Governments Parties to the dispute to give their
most favourable consideration to these suggestions, in case the
Statute of the Danube should be partially revised; and, in
order to assist them in this examination, which it confidently
expects will give satisfactory results, it authorizes the Chairman
of the Advisory and Technical Committee to take steps, later
on, if he thinks it desirable, for the convening of a meeting of the
members of the Special Committee and of the delegates on the
European Commission of the Danube.”

. Before the adoption of these resolutions, the Roumanian ~
delegates, on behalf of their Government, had stated that in
their opinion any resolutions adopted would not be binding
upon Roumania. It should be observed in regard to this point
that, according to the actual terms of the Special Committee’s
report, in the event of the failure of conciliation, Roumania’s
right, should she so desire, to bring the question. of jurisdic-
tion before the Permanent Court of International Justice,
would remain intact. |

In conformity with the last part of the resolution of the
Advisory and Technical Committee, M. Burckhardt called
together in conference the members of the Special Committee
and those of the European Commission.. Four sessions, the
records of which are not before the Court, seem to have been
held, the first in September, 1925, and the last in February, 1927.
Asa result of the first session, a report dated September 17th, 1925,
was made to the Advisory and Technical Committee. This
report provided for a further conference in the first quarter
of 1926, at which date—it was considered—the result of
certain direct negotiations between the Governments concerned
might be submitted to the Committee. The report went on as

follows :

“In order that the complicated negotiations which will be
nécessary may be carried on in an atmosphere of conciliation,
it is, in the opinion of the Committee, very desirable that the
four Governments should, at the beginning of the fresh exchange
of views, in any case unanimously declare that, if they cannot
come to an agreement regarding the conditions of revision, or
if, for any reasons beyond their control, this revision does not
take place within a certain time-limit, they are prepared to submit
the dispute concerning which the Advisory and Technical Commit-
tee has pronounced its decision to the Permanent Court of Inter-
national Justice. It would be understood that, if the Governments
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 20

agreed ultimately to submit this dispute to the Court, the present
provisional régime would not be made a subject of discussion,
pending the decision of the Court.”

An account of thé third conference between the Special
Committee and the delegates of the European Commission
has also been communicated to the Court in the form of
a letter from the President of that Committee to the Presi-
dent of the Advisory and Technical Committee; the Court
also has before it the text of certain statements made by the
Roumanian delegate at .this conference. M. Burckhardt’s
letter, dated September 25th, 1926, states that it was found
impossible to agree on the texts prepared by the Committee,
because the Roumanian delegate said that he was unable to
accept these texts in their entirety. The letter continues as
follows :

“After discussion, the representatives of France, Great Britain,
Italy and Roumania on the European Commission of the
Danube signed an Agreement requesting the Council to submit
to the Permanent Court of International Justice, for an advisory
opinion, the questions enumerated in that Agreement relative to
the jurisdiction of the European Commission of the Danube.”

The Agreement in question is that reproduced at the
‘beginning of this Opinion.
M. Burckhardt in his letter also says that

“the British, French and Italian representatives, on the one
hand, and the Roumanian representative on the other.... have
signed a Protocol. ... in which they make a statement as to the
period within which the conciliation procedure, instituted in
‘virtue of paragraph ITI of the resolution adopted by the Advisory
and Technical Committee on July 30th, 1925, may be continued”’.

The essential passage of this Protocol is as follows:

“Tf, within a period of six months as from the date on which
the Permanent Court of International Justice shall have
given its opinion, the procedure of conciliation adopted in
virtue of paragraph IT] of the Resolution of the Advisory
and Technical Committee for Communications and Transit
of the League of Nations dated July 30th, 1925, has led to no
result, the procedure shall be considered as closed.”’

On the other hand, it appears from the statements of
-M. Contzesco, to which allusion has just been made, that the

3

ry
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 21

course of obtaining an advisory opinion from the Court was
only an alternative to a proposal for the bringing of the case
before the Court ‘‘for judgment’’; this proposal was rejected
by the Roumanian delegate, whose Government had definitely
refused to acknowledge the Court’s jurisdiction. That Govern-
ment could only go before that tribunal with the other Govern-
ments represented on the European Commission of the Danube
—who appeared to it to have made up their minds in any
case to bring the dispute before the Court—-if the matter
was submitted merely ‘‘for an advisory opinion”, since

“notwithstanding the great respect due to an opinion” given
by the Permanent Court, having regard to the special nature
of the questions which would be submitted to it....an opinion
of this kind could not, in so far as the Roumanian Government
was concerned, have any other significance or legal effects”.

‘When signing the Agreement to have recourse to the Court
for an advisory opinion, the Roumanian delegate made certain
_ conditions, one of which was as follows:

“That a fixed period should be agreed upon during which the
negotiations should be regarded as in progress ; that once that time
has expired, the Court’s advisory opinion having been given and
the negotiations having led to no result, the latter should be
-regarded as to all intents and purposes terminated, and the four
Governments should reassume entire liberty of action.”

The intention which, according to M. Contzesco’s statement,
had been manifested by the French, British and Italian
delegates ‘‘in any case to bring the dispute before the Court”
was subsequently confirmed by the British and French Govern-
ments, both in the Memorials submitted to the Court on their
behalf and in the statements made before it orally by their
representatives. .

The President of the Advisory and Technical Committee
transmitted, on September 25th, 1926, to the Secretary-General
of the League of Nations, the Agreement signed by the
delegates upon the European Commission on the - preceding
September 18th;. the Secretary-General, in due course, brought
it to the notice of the Council of the League ; whereupon the
Council adopted the above-mentioned Resolution of Decem-
ber gth, 1026.
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 22

A.
QUESTION No. I.
I.

The first question submitted to the Court reads as follows:

“Under the law at present in force, has the European Com-
mission of the Danube the same powers on the maritime
sector of the Danube from Galatz to Braila as on the sector
below Galatz? If it has not the same powers, does it possess
powers of any kind? If so, what are these powers? How far
upstream do they extend ?’’.

By the very terms of the submission, the question must
-be answered according to ‘‘the law at present in force”.

In ascertaining what the law is, the first source to be
consulted is the ‘Convention establishing the Definitive
Statute of the Danube”. This Convention, which will hereafter
be called the Definitive Statute, was made in pursuance of
Article 349 of the Treaty of Peace of Versailles (and of the
corresponding articles of the other Peace Treaties concluded
in 1919 and 1920), which provided that the régime for the
Danube should be laid down by a conference of the Powers
nominated by the Allied and Associated Powers, that this
conference should meet within a year after the: Treaty came
into force, and that representatives of Germany (Austria,
Bulgaria and Hungary) might be present, these Powers having
agreed to accept the régime which the Conference should lay
down. The Conference met at Paris in 1920, and the Defin-
itive Statute was signed on July 23rd, 1921. The signatories
are Belgium, France, Great Britain, Greece, Italy, Roumania,
the Serb-Croat-Slovene State, Czechoslovakia, Germany, Austria,
Bulgaria and Hungary, thus embracing all the Parties to the
present proceeding, The deposit of the ratifications of all the
contracting Parties having been completed on June 3oth,
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 23

1922, the Statute by its terms became effective on October rst,
1022; and, as the latest and most comprehensive statement
of the law relating to the internationalized Danube, it pre-
eminently represents the law now in force on that subject.

The Definitive Statute, however, is not complete in itself ;
on the contrary, many of its articles refer. to previous inter-
national engagements, and Article 41 expressly provides that
all treaties, conventions, acts and agreements relative to inter-
national waterways generally, and particularly to the Danube
and its mouths, which were in force when the Statute was
signed, are maintained in ali their stipulations not abrogated
or modified by the Statute itself.

In the course of the present’ dispute, there has been much
discussion as to whether the Conference which framed the
Definitive Statute had authority to make any provisions
modifying either the composition or the powers and functions
of the European Commission, as laid down in the Treaty of
Versailles, and as to whether the meaning and the scope of
the relevant provisions of both the Treaty of Versailles and
the Definitive Statute are the same or not. But in the
opinion of the Court, as all the Governments concerned in
the present dispute have signed and ratified both the Treaty
of Versailles and the Definitive Statute, they cannot, as
between themselves, contend that some of its provisions are
void as being outside the mandate given to the Danube
Conference under Article 349 of the Treaty of Versailles.

The Definitive Statute, after reciting (Article 1) that the
navigation of the Danube shall be free and open to all flags
under conditions of complete equality on the entire navigable
course of the river between Ulm and the Black Sea, expressly
declares in Article 3 that the freedom of navigation and the
equality of flags shall be assured by two distinct Commissions,
namely, (1) the European Commission of the Danube, whose
jurisdiction (compétence), as it is determined in Chapter II,
extends over the part of the river called the maritime Danube,
and (2) the International Commission of the Danube, whose
jurisdiction (compétence), as it is determined in Chapter ITI,
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE. 24

extends over the navigable fluvial Danube, and certain other
waterways.

Chapter II of the Definitive Statute, which is entitled
“Maritime Danube” (Danube maritime), consists of four articles
numbered 4 to 7, inclusive.

By Article 4, the European Commission is provisionally
‘composed of representatives of France, Great Britain, Italy and
Roumania, each Power having one delegate, but provision is
made for the admission by unanimous consent of a delegate
of any European State which may in future show that it has
sufficient commercial, maritime and European interests at the
mouths of the Danube to justify such a step.

By Article 7, the powers of the European Commission may
come to an end only by virtue of an international arrange-
ment (arrangement international) concluded by all the States
represented on the Commission, and the legal seat of the
Commission remains at Galatz.

The relevant articles for the purposes of the present sub-
mission are Articles 5 and 6, which read as follows 1:

Article 5.

. “La Commission européenne exerce les pouvoirs qu “elle
avait avant la guerre.

. Hi n’est rien changé aux droits, attributions et immunités
qu'elle tient des traités, conventions, actes et arrangements
internationaux relatifs au Danube et à ses embouchures.”’

Article 6,

“La compétence de la Commission européenne s’étend,
dans les mêmes conditions que par le passé et sans aucune

x

modification a ses limites actuelles, sur le Danube mari-
time, c’est-a-dire depuis les embouchures du fleuve jusqu’au
point où commence la compétence de la Commission inter-
nationale.”

1 fEnglish translation from the Treaty Series, L. of N.]

Article 5: “The European Commission retains the powers which it possessed
before the war. No alteration is made in the rights,.prerogatives and privi-
leges which it possesses in virtue of the treaties, conventions, international
acts and agreements relative to the Danube and its. mouths.”

Article 6: “The authority of the European Commission extends, under’
the same conditions as before, and without any modification of its existing
limits, over the maritime Danube, that is to say, from the mouths of the river
to the point where the authority of the International Commission commences.’”
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 25

‘ Article 6 thus specifically declares that the jurisdiction of
the European Commission extends to the point at which the
jurisdiction of the International Commission begins, and in
Chapter III of the Definitive Statute, entitled “Fluvial Danube”
(Danube fluvial), Article g provides that the jurisdiction
(compétence) of the International Commission extends over the
part of the Danube between Ulm and Braila (entre Ulm et
Byaila).

The jurisdiction of the International Commission applies
further to the réseau fluvial mentioned in Article 2 of the
Statuté, but it cannot be extended to any other waterway
except by an unanimous resolution of the International Com-
mission. The jurisdiction of the International Commission
cannot, therefore, by implication be extended to cover alleged
gaps which would have been left in that of the European
Commission. |

It is thus precisely determined, in connection with Article 6,
that the jurisdiction of the European Commission extends from
the mouths of the river to Braila. By the foregoing provisions,
and particularly by Articles 3, 6 and 9, the Definitive Statute
obviously assures the internationalization, by means of the two
Commissions, of the entire course of the river, uninterruptedly
from Ulm to the Black Sea.

On the face of the provisions of Articles 5 and 6, whilst
Article 6 deals with the territorial extent of the powers of
the European Commission (compétence territoriale), Article 5
refers to the nature and scope of the said powers (compétence
matérielle).

Article 5, however, does not define directly what the powers
of the European Commission are; it only says that the Com-
mission retains the powers which it possessed before the war,
and that no alteration is made in the rights, prerogatives and
privileges which it has under the treaties, conventions, inter-
national acts and agreements relative to the Danube and its
mouths.

It is to be inferred from Article 5 that, unless there is
some special provision to the contrary, all the powers conferred
upon the European Commission by the treaties, conventions,
international acts and agreements referred to in the said
OPINION No. I4..-EUROPEAN COMMISSION OF THE DANUBE 26

article extend over the sector of the Danube over which, by
virtue of the combined effect of Articles 6 and 9, the authority
of the European Commission clearly extends.

Such a special provision might be looked for in the inter-
mediate clause of Article.6, according to which the authority
of. the European Commission is to extend over the above-
mentioned area under .the same conditions as before, and
without any modification of its existing limits.(dans les mémes
conditions que par le passé et sans aucune modification à ses
limites actuelles).

These words may be interpreted as leaving it open to show
that the jurisdiction of the European Commission, extending
over the maritime Danube from the mouths to the point where
the jurisdiction of the International Commission begins, was
not exercised in the same way in all places; and as it. is

'- admitted that the Commission possesses all its powers in the

sector from the sea up to Galatz, the words dans les mémes
conditions que par le passé et sans aucune modification à ses
limites actuelles would only have the effect. of reserving the
possibility that some of the powers of the Commission do not
extend from Galatz up to the point where the jurisdiction of
the International Commission commences..

It is important to lay stress on the fact that the text not
only does not say what are the powers of the European
Commission which would not extend over the sector Galatz-
Braila, but that it does not even affirm that there are powers
so limited. The effect of ‘the provision is simply this: if
there are powers of the European Commission the territorial
extent of which is more restricted than the territorial extent
of other powers, the existing limits shall be maintained. ©

The question ‘thus arises. whether the “same conditions as
before” and the ‘existing limits’’ referred to in Article 6 are
such ‘conditions and limits as may be inferred from rules of
law or conditions and limits which existed in fact before
the war.

In this connection, it should first of all be observed ‘that if
Article 6 should be construed’ as referring. solely to legal
arrangements, these would include, among other things,
Article x of the Treaty of London of 1883, according to which
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 27

the exercise of the powers of the Commission is extended from
Galatz to Braila. Roumania did not sign or ratify this Treaty.
But to. assume that for this reason the European Commission
possesses no powers at all on the sector above Galatz is not
consistent with the Definitive Statute, which fixes the. terri-
torial extent of the powers of the Commission from the mouths
of the river to the point where the authority of the Inter-
national Commission commences, and therefore excludes the
possibility that no powers whatever exist between Galatz and
Braila.

It may also be observed that, according to the record
before the Court, it has been contended that the Definitive
Statute was so framed as to perpetuate the divergence of
views which had arisen under Article x of the Treaty of Lon-
don between the States represented on the European Commis-
sion. This contention cannot however be accepted, because
it would amount to the maintenance over the Danube system
of an uncertain and precarious situation. :

On the other hand, it is quite reasonable to. suppose that
the controversy was settled on the basis of the status quo
ante bellum. The Treaty of London and the divergence of
views concerning its validity had not prevented the European
Commission from accomplishing its task. In the long period
of time that has elapsed since the conclusion of the Treaty of
London, matters had continued in a more or less satisfactory
way, and no one denied that the European Commission had
exercised some powers on the sector from Galatz to Braila,
no matter what the legal ground and nature of these powers
may have been. In these circumstances, the confirmation
‘of. the jurisdiction of the European Commission, as it was
exercised before the war in the contested sector of the Danube,
might easily have appeared to be the best possible solution of
the difficulty. It may be added that the restoration of the
status quo ante bellum was one of the leading principles of the
provisions of tha Treaty of Versailles concerning the Danube
as well as of those\ of the Definitive Statute.

The Court therefore has arrived at the conclusion that. the
words ‘‘under the same conditions as. before and without anv
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 28

modification of its existing limits” in Article 6 of the Definitive
Statute, refer to the conditions which. existed in -fact. before
the war in the contested sector, and that their effect is to
maintain and confirm these conditions, thus putting an end to °
. the questions which had arisen under Article x of the Treaty
of London. . :

- Before entering upon the analysis of the contentions of the
Governments concerned, the Court observes that the view
which it has just developed as to the purport of the Defin-
itive Statute is based solely on the language employed in the
Statute and on the historical facts upon which it rests, with-
out any reference to preliminary discussions or drafts. The
Court adheres to the rule applied in its previous decisions
that there is no occasion to have regard to the protocols’ of
the conference at which a convention was negotiated in order
to construe a text which is sufficiently clear in itself. If, how-
ever, some doubt could still remain upon the true meaning of
the words dans les mémes conditions que par le passé et sans
aucune modification a ses limites actuelles, it will be shown
later on that the preparatory work fully confirms. the conclusion
at which the Court has now arrived.

+

France, Great Britain and Italy contend that all the -powers
of the Commission apply in the same way on the Galatz-
Braila sector of the river as they do on the sector below Galatz.

Roumania’s contention is, broadly speaking, that, from the
mouths of the river to Galatz, the European Commission pos-
sesses all the rights conferred upon it by. treaties, conventions,
international acts and agreements, and that from Galatz to
Braila the European Commission only possesses what she
describes as ‘technical powers’ (compétence technique), i.e. the
power of keeping the river in a state suitable for navigation
and of maintaining a pilotage service capable of navigating
sea-going vessels, but not what she describes as the “juridical
powers” (compétence juridique), i.e. especially the power of
enforcing regulations.
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 29

The chief arguments advanced by the Roumanian Govern-
ment in support of this contention may be grouped under
the following heads:

(I) the genesis of Article 6 of the Definitive Statute ;

(2) the so-called Protocole interprétatif and the draft modus

vivendi of 1922 ; |

(3) arguments based on the principle of sovereignty.

(x) The Roumanian Government maintains that the mean-
ing of the words ‘dans les mêmes conditions que par le
passé et sans aucune modification à ses limites actuelles” in
Article 6 should be determined in the light of the elaboration
of the Definitive Statute. Thus it states that, according to
the preparatory work, Article 6 is only a new form of a draft,
adopted by the Conference at the first reading, from the terms
of which it followed that between Galatz and Braila the Euro-
pean Commission was to have technical powers (compétence
technique) only, and not juridical powers. The facts may be
summarized as follows.

In the draft Convention presented by the French delegation
at the opening of the Conference, the relevant provision, num-
bered as Article 6, was to the following effect !:

“La juridiction de ladite Commission [Commission européenne]
s’étend, comme il est dit à l’article 4, sur toute la partie du fleuve
accessible aux navires de haute mer, c'est-à-dire de Braïla à la
mer Noire.”

Later on, after lengthy discussions concerning the main-
tenance of the European Commission, its composition and
powers, the French delegation submitted a revised draft of
Article 6 in the following terms ?:

1 [Translation by the Registry.]

“The jurisdiction of the said [European] Commission extends, as provided in.
Article 4, over all that portion of the river that is accessible to sea-going vessels,
that is to say from Braila to the Black Sea.”’

2 [Translation by the Registry.]

“The jurisdiction of the said Commission extends, as provided in Article 3, over
the maritime Danube, that is to say from the Black Sea to Galatz, the ports
on the river other than Sulina being excluded.

The technical competence of the Commission shall however extend, as heretofore,
over the navigable channel between Galatz and Braila, and shall include the
pilotage services.”
OPINION No. I14.—EUROPEAN COMMISSION OF THE DANUBE 30

“La juridiction de ladite Commission s'étend, comme il est
dit a Varticle 3, sur le Danube maritime, c’est-à-dire de la mer
Noire jusqu’à Galatz, à l’exclusion des ports fluviaux autres que
le port de Soulina.

Toutefois, la compétence technique de la Commission s’éten-
dra comme par le passé sur le chenal navigable entre Galatz
et Braila. Le service du pilotage reste compris dans cette
compétence.”

Notwithstanding some objections raised by the German
plenipotentiary to this text, as being a modification of the
pre-war powers of the Commission, which were to be main-
tained under the Treaty of Versailles, the French draft was
adopted at the first reading.

When Article 6 again came up for discussion, the President
of the Conference, who was the French plenipotentiary,
called attention to the objections which the German delegation
had communicated in writing, to the effect that the text, as
adopted at the first reading, was inconsistent with Art-
icle 347 of the Treaty of Versailles, because it left the Galatz-
Braila sector outside the authority of either the European or
of the International Commission. The President therefore
proposed a new draft, which was, save for a very slight
modification, identical with the text now included in the Defin-
itive Statute as Article 6. On that occasion, the President,
speaking in his capacity as French plenipotentiary, expressly
added that the alteration introduced in the text was merely
one of form and not of substance. This declaration, however,
is hardly consistent with the terms of the text so proposed,
if this text was intended to take into account the observa-
tions made by the German delegation.

It is to be observed that previously, at the second reading,
the following alternative text of Article 6 had been put for-
ward by the Roumanian delegation !:

“La compétence de ladite Commission s’étend sur le Danube
maritime, c’est-à-dire depuis la mer Noire jusqu’au point où

1 [Translation by the Registry.]

The authority of the said Commission extends over the maritime Danube, that
is to say from the Black Sea to the point at which the authority of the Internat-
ional Commission commences, the ports on the river other than Sulina being
excluded.

However, between Galatz and Braila, this authority. shall be understood as
involving no change.whatever, in law or in fact, of the pre-war situation.
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 31

commence la compétence de la Commission. internationale, à
Vexclusion des ports fluviaux autres que le port de Soulina.

Toutefois, entre Galatz et Braila, cette compétence doit étre
entendue comme n’apportant, ni en fait ni en droit, la moindre
modification à la situation d’avant-guerre.”’

This text does not mention any distinction between tech-
nical and juridical powers, but refers generally to the situation
which existed before the war between Galatz and Braila. And
when the Roumanian plenipotentiary declared that he was
prepared to accept the French text, he at the same time made’
the proposal that the European Commission might be asked
by the President to define in a special protocol the exact
extent of the powers which it had exercised before the war, so
as to avoid any misunderstanding as to the true limits of its
authority, which, though ending at the point where the author-
ity of the International Commission commenced, was not exer-
cised in the same manner between Galatz and the sea as
between Galatz and Braila.

The Court must recall in this connection that preparatory
work should not be used for the purpose of changing the plain
meaning of a text. The Court in fact considers that, what-
ever may be the scope of the words ‘dans les mêmes condi-
tions que par le passé et sans aucune modification 4 ses limi-
tes actuelles”, it is impossible to construe this expression as
meaning that the European Commission possesses only tech-
nical powers between Galatz and Braila. That expression
might have this effect if, in fact, the European Commission
exercised only technical powers in the sector in question ; but
the words in themselves clearly refer to the conditions which
existed, whatever they may have been, and not to a single
and specific condition, as Roumania contends.

Moreover, the records of the preparation of the Definitive
Statute do not, in the opinion of the Court, furnish anything
calculated to overrule the construction indicated by the actual
terms of Article 6.

Obviously, the members of the Conference were not all
well acquainted with the situation which existed before the
war between Galatz and Braila ; what they agreed upon was to
maintain, in conformity with the Treaty of Versailles, that
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 32

situation whatever it may have been. It is also important
to remark that the Roumanian plenipotentiary himself referred
to the distinction between technical and juridical powers only
because, in his opinion, it coincided with the real situation
in the sector Galatz-Braila before the war.

The history of the relevant articles of the Treaty of Peace
of Versailles has also been invoked on behalf of Roumania in
this connection. The record of the work preparatory to the
adoption of these articles being confidential and not having
been placed before the Court by, or with the consent of, the
competent authority, the Court is not called upon to consider
to what extent it might have been possible for it to take this
preparatory work into account.

(2) Roumania maintains that Article 6 of the Definitive
Statute must be read in connection with the so-called Protocole
interprétatif and that, if the article is so read, it clearly
appears that the European Commission does not possess
juridical powers in the Galatz-Braila sector.

This Protocol, which constitutes the ‘‘special protocol”
referred to above, forms Annex II to the minutes of the
68th meeting of the Danube Conference, and runs as follows?:

“A la suite de adoption par la Conférence internationale

du Danube de Varticle 6 du projet de Statut définitif qui
détermine la compétence de la Commission européenne, les

 

 

1 [Translation by the League of Nations.]-

“INTERPRETATIVE PROTOCOL TO ARTICLE 6 OF THE STATUTE
OF THE DANUBE.

“As a result of the adoption by the International Danube Conference of Art-
icle 6 of the Draft Definitive Statute determining the competence of the European
Commission, the delegates of France, Great Britain, Italy and Roumania have
agreed, at the request of the Conference, to draft the following Protocol with a
view to laying down their interpretation of the above-mentioned provision.

The undersigned delegates declare that, in stipulating that the authority of the
European Commission extends to the maritime section of the Danube —i.e., from
‘ the mouths of the river to the point where the authority of the International
Commission begins—Article 6 of the Statute does not, and shall not hereafter, entail
any modification of the conditions under which, or the limits within which, this
administrative régime has hitherto been applied. It is clearly understood, there-
fore, that the powers of the Commission are not, in virtue of this provision, either
increased or diminished, and that they should continue to be exercised on the river
in the same way as in the past in conformity with the treaties, international acts,
and rules of navigation to which all the States represented have adhered. It is
also understood that between Galatz and Braila the European Commission will
continue as in the past to maintain the navigable channel and its pilotage service.

The present declaration shall be communicated to the International Conference
and placed in the official archives of the European Commission of the Danube.”
\

OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 33

délégués de France, de Grande-Bretagne, d’Italie et de Rouma-
nie ont convenu, sur la demande de la Conférence, de rédiger
le protocole suivant en vue de fixer Vinterprétation qu'ils
ont entendu donner à la disposition susvisée :

Les délégués soussignés déclarent qu’en stipulant que “la
compétence de la Commission européenne s’étend sur le Danube
maritime, c’est-à-dire depuis les embouchures du fleuve jus-
qu'au point où commence la. compétence de la Commis-
sion internationale”, l’article 6 du Statut n’apporte et ne doit
apporter a l’avenir aucune modification aux conditions ni
aux limites dans lesquelles ce régime administratif a été
appliqué jusqu’aujourd’hui. Il est donc clairement entendu
que les pouvoirs de la Commission ne sont, en vertu de cette
disposition, ni augmentés ni diminués, et qu'ils doivent
continuer à s’exercer sur le fleuve de la même manière que
par le passé, en conformité avec les traités, actes interna-
tionaux et règlements de navigation auxquels tous les États
représentés ont adhéré. Il est également entendu qu'entre
Galatz et Braïla la Commission européenne continuera, comme
par le passé, à entretenir le chenal navigable et son service
de pilotage. .

_ La présente déclaration sera communiquée à la Conférence
internationale à toutes fins utiles et versée aux archives offi-
' cielles de la Commission européenne du Danube.”

This Protocol was drawn up by the delegates to the European
Commission, who had been officially invited to attend the
Danube Conference in an advisory capacity. It purports to
have been drawn up at the request of the Conference, and to
have been intended to state the interpretation which the
Commission placed upon Article 6 of the Statute, showing the
exact extent of the powers which it exercised before the war.
It was understood that it should be simply communicated
to the Conference, as this was a domestic matter which only
affected the European Commission.

But the States interested in the present dispute do not
agree as to the true meaning and the value of the Protocol,
and it appears from the record before the Court that the
members of the Commission who had signed the Protocol also
disagreed as to its proper meaning. Whilst Roumania contends
that the Interpretative Protocol is decisive in her favour,
(1) as evidence of the meaning of the Statute, as accepted by
the Conference, to the effect that in the past the European
Commission exercised between Galatz and Braila only the
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 34

powers of maintaining the channel and providing pilots, and
(2) as a decision of the European Commission, the other
Powers: at present represented on the Commission maintain
that the Protocol contains nothing adverse to their contentions,
as it only states that Article 6 in no way modified the condi-
tions under, or limits within which the powers of the European
Commission had been exercised in the past, and it is silent
on the point whether the Commission had possessed or exer-
cised jurisdictional powers.

It is clear that if the Roumanian construction is sound, the
Protocol goes far beyond the scope of Article 6 of the Defin-
itive Statute, as interpreted by the Court. Such an extension
of the bearing of this article would, however, be binding on
the Parties to the Definitive Statute only if, as Roumania
contends, the Protocol is to be considered as an authoritative
interpretation of the Statute, or if the European Commission:
as such were authorized to determine, by its own decision, the
limits of its jurisdiction.

But the Court is unable to agree with this contention.

The so-called Interpretative Protocol is not an international
agreement between the Parties to the Definitive Statute ; it is
not annexed thereto, whilst many interpretations of the articles
of the Statute were inserted in the Final Protocol, which has
the same validity and duration as the Convention to which
it refers. The Interpretative Protocol is not even mentioned
in the Statute, which Roumania signed without any reserva-
tions, and can in no sense be considered as a part of it.

Neither is it possible to consider the Interpretative Protocol
as a decision of the European Commission by which the
terms of the Definitive Statute were modified. It has been
already said that the Commission was asked to attend the
Danube Conference in an advisory or expert capacity. But
even if the document were to be regarded as a decision of the
European Commission, the Commission had no power to decide
to abandon the functions with which it was entrusted under
existing international treaties.

-The Court, therefore, can only consider the Interpretative
Protocol as a part of the preparatory work. Whatever may
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 35

be its importance from this point of view—and in this respect
the Court refers to what it has already stated above—it is
certain that it cannot prevail against the Definitive Statute
and therefore that it cannot be regarded as authoritatively
stating that the European Commission possessed only technical
and not juridical powers on the Galatz-Braila sector, even
assuming, for the sake of the argument, that this is the true
meaning of the Interpretative Protocol.

With regard, finally, to the so-called modus vivendi of October
1922, the Court does not think it necessary to. consider at
length this proposed arrangement, the history and purport of
which have been briefly set out in the first part of the present
Opinion. It will suffice to observe that, though it is perfectly
true that the three delegates of France, Great Britain and
Italy, with a view to arriving at an amicable solution of the
difficulties with which the Commission was faced, declared
that they would agree to leave to the Roumanian authorities
. the enforcement of the regulations from a certain point below
Galatz up to Braila, it is equally true that this proposal was
made dependent upon conditions which were not accepted by
the Roumanian Government. No agreement was therefore
reached, and the matter was left as it stood. The most that
can be inferred from what then happened. is that the three
delegates did not consider it impossible for the European
Commission to perform its duties even without the power of
making and enforcing regulations above Galatz. Evidently,
however, they did not think that this limitation of the powers
of the Commission was made by the Definitive Statute, as,
otherwise, there would have been no subject-matter for a

compromise.
*

The Court therefore arrives at the conclusion that the argu-
ments advanced by the Roumanian Government do not
override the construction of the Definitive Statute, which has
been set out above.

(3) Roumania recognizes that by Article 53 of the Treaty of
Berlin the European Commission was empowered to exercise
its functions in complete independence of the territorial authority
OPINION No. I14.—-EUROPEAN COMMISSION OF THE DANUBE 36

as far as Galatz. She, however, maintains that the exercise
by the Commission of its powers as far as Braila under the
conditions laid down by the Treaty of Berlin could not be
based upon any other instrument than the Treaty of London,
which Roumania considers as not binding upon her. Any
such extension would, therefore, in her contention, constitute
a violation of her sovereign rights. |

The Court is unable to share this opinion. According to
the construction placed by the Court upon Article 6 of the
Definitive Statute, this article confirms the pre-war situation
of fact in the contested sector, whatever this situation may
have been. If, therefore, seeing that Roumania has signed
and ratified the Statute, it is found that this situation included
the exercise by the European Commission of the same powers
between Galatz and Braila as below Galatz, Roumania must
be considered as having accepted the exercise of these powers ©
in the contested sector. But, as the Court has had occasion to
state in previous judgments and opinions, restrictions on the
exercise of sovereign rights accepted by treaty by the State
concerned cannot be considered as an infringement of sov-
ereignty. It may, moreover, be added that—and this point will
be further developed below—Roumania already had, before the
war, participated in the elaboration and promulgation of
regulations having the force of international treaties and
conferring powers upon the European Commission between
Galatz and Braila as well as below Galatz.

In this connection the Court wishes to record that, in the
course of arguments submitted on behalf of Roumania, it has
been more than once admitted that the European Commission
may have exercised certain powers in the contested sector ; but
that, at the same time, it has been contended that such
exercise was based on mere toleration by the territorial State:
and that toleration could not serve as a basis for the creation
of legal rights.

In this respect it will suffice to observe that, under the
construction of Article 6 of the Definitive Statute adopted by
the Court, even if, before the war, an actual exercise of
certain powers by the Commission above Galatz was based on
mere toleration, this practice has now been converted into

5
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 37

a legal right by Article 6 of the Definitive Statute. It is
therefore not necessary to examine whether, in international
law, the continued exercise of certain powers might not have
converted into a legal right even a situation considered by
Roumania as a mere toleration.

It cannot be maintained that Article 6 was intended to
continue in-a state of mere toleration the situation which
existed before the war; for toleration implies a negation of
right ; and, as has already been shown,’it would be entirely at
variance with the legal system established by the Definitive
Statute, if on one sector of the river neither Commission should
have any legal powers.

*
* *

According to the construction placed by the Court upon
Article 6 of the Definitive Statute, and considering the terms
of the question upon which its opinion has been asked, it is
now incumbent on the Court to examine and consider whether,
in point of fact, the European Commission exercised, before
the war, the same powers between Galatz and Braila as below
Galatz.

Before entering upon this enquiry, the Court, however, thinks
it convenient to examine, as briefly as possible, what are the
powers conferred upon the European Commission by the trea-
ties, conventions, acts and international arrangements referred
to in Article 5 of the Definitive Statute and how the powers
described by Roumania as technical powers are connected
with those referred to by her as juridical powers. Even if it
is true that under Article 6 the question under consideration
is mainly a question of fact, it is not unimportant, in order
to appreciate to its full extent the situation which existed
before the war in the contested sector, to see whether the
distinction drawn by the Roumanian Government between
technical and juridical powers finds any support in the provi-
sions upon which the activity of the European Commission
depends, or whether it is not rather in contradiction with the
spirit and the scope of those provisions.

%
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 38

Prior to 1815, the right to navigate rivers which separated
or traversed two or more States was not regulated by any
general principle or general act, and formed a subject of
constant dispute. For the most part, each State sought to
monopolize the navigation of streams flowing through its own
territory, and even the right of an upper riparian State to
access to the sea was denied. As the existence of such
conditions not only hampered the development of commerce
but also tended to prevent the growth of international rela-
tions appropriate to a state of peace, the Parties to the great
international conflict which covered the concluding years of
the XVIIIth century and the earlier part of the XIXth,
imtroduced into the arrangements by which this long period
of warfare was ended, provisions for the freedom of navigation
of international streams. |

In conformity with the provisions of the first Peace of Paris
of May 30th, 1814, the Final Act of the Congress of Vienna
of June oth, 1815, provided that the Powers whose territories
were separated or traversed by the same navigable river should
regulate all that regarded its navigation by common consent,
and should for this purpose name commissioners who should
adopt as the basis of their proceedings certain principles laid
down in the Act itself. The first of these was the principle
that the navigation of such rivers along their whole course,
from the point where each of them became navigable to its
mouth, should be entirely free, and should not, in respect of
commerce, be prohibited to any one, subject to uniform regula-
tions of police. The rest of the principles mainly related to
uniformity of navigation dues, and the establishment of a
special service for the collection of such dues, the exclusion
of national customs houses from interfering in the matter of
navigation dues or from throwing obstacles in the way of
navigation, the maintenance of navigable channels, and the
keeping of towing paths in good repair, and the establishment
of regulations of police alike for all, and as favourable as
possible to the commerce of all nations. The arrangements,
once settled, were not to be subject to change, except with
the consent of all riparian. States.
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 39

As a fixed basis for the regulations which commissionets
were later to draw up, certain “Particular Regulations”,
relating to the Rhine, the Neckar, the Main, the Moselle, the
Meuse, and the Scheldt, were annexed to the Final Act and
declared to form part of it. The Particular Regulation relat-
ing to the Rhine, which was later on expressly referred to in
the clauses of the Treaty of 1856 relating to the Danube,
provided, among other things, for the establishment of special
offices for the collection of navigation dues, and for the appoint-
ment in each State of special judicial officers to determine,
in the first instance and in the name of their sovereign, dis-
putes relating to the regulations; but it was provided that
appeals from the decisions might be taken either to a supe-
rior tribunal of the country or to the Central Commission
which was to be set up in order to establish a perfect con-
trol over the observance of the general regulations, and to
serve as an authoritative means of communication between
the States of the Rhine on all subjects relating to navigation.
‘Provision was also made for the appointment of a chief
inspector of navigation and of deputy-inspectors, who were
respectively to attend to different sectors of the river.

Owing to a difference between the Netherlands and other
riparian States as to the limitation of rights of sovereignty
over the sea adjacent to the Dutch coasts, where it mingled
with the waters of the Rhine, the detailed definitive Regulation
regarding the navigation of the Rhine was put into effect
only by the Convention of March 31st, 1831, to which Baden,.
Bavaria, France, Hesse, Nassau, the Netherlands and Prussia
were parties. (Rheinurkunden: The Hague, Munich and Leip-
zig, 1918. I. 212 et seq.) This Regulation, which incorporated
and amplified the provisions of the Particular Regulation of
2815, remained in force until October 17th, 1868, when it
was superseded by new regulations agreed upon at Mannheim ;
but in the character of the regulations there was no essential
change. |
The present Central Commission continues to perform its
function as an optional Court of Appeal in a normal manner.
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 40

(La Navigation du Rhin. Organe agréé par la Commission
centrale pour la Navigation du Rhin. Tome I, No. 1, P- 4;
Strasbourg, 1922-1923.)

It was not until 1856 that definite provision was made for
the internationalization of the Danube. Turkey, under whose
dominion the mouths of the lower part of the stream lay, was
not a party to the arrangements of Vienna, and was not then
admitted to the concert of the Powers. But by the Treaty
of Peace between Austria, France, Great Britain, Prussia,
‘Russia, Sardinia and Turkey, signed at Paris on March 3oth,
1856, ‘bringing to a close the Crimean War, Turkey was
(Article 7) admitted ‘‘to participate in the advantages. of the
public law and concert of Europe”, and the contracting Powers,
while engaging each to respect the independence and ter-
ritorial integrity of the Ottoman Empire, agreed to guarantee
in common the strict observance of that engagement. Coin-
cidently with this elevation of the position of Turkey in Europe,
Article 1x5 of the Treaty expressly declared that the Vienna
principles relating to the internationalization of rivers should.
in future be applied to the Danube and its mouths, that this
provision should henceforth form “a part of the Public Law of
Europe’, and that the High Contracting Parties took it
“under their guarantee’. The Vienna principles thus referred
to were those which had found their expression in the Rhine
Regulations summarized above.

- In order to carry out this arrangement, Article 16 provided
for the creation of the Commission, called the European Com-
mission of the Danube, composed of representatives of Austria,
France, Great Britain, Prussia, Russia, Sardinia and Turkey,
which was to plan and execute from Isaktcha downward the
works necessary to clear the mouths of the Danube, as well
as the neighbouring parts of the sea, from the sands and other
impediments which obstructed them; and in order to cover
the cost of these. works and of the establishments connected
with them, the European Commission was empowered to fix;
by a majority vote, duties of a suitable rate, the flags of ali
nations to be treated on a footing of perfect equality.
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 41

The Treaty further provided, by Article 17, for the establish-
ment of yet another international commission, called the
River. Commission. This Commission, which was intended .to
be permanent, was (xz) to prepare regulations of navigation
and river police; (2) to remove impediments, of whatever
nature they might be, to the application to the Danube of
the provisions of the Vienna Treaty; (3) to cause the necess-
ary works to be executed throughout the whole course of the
river ; and (4), after the dissolution of the European Commis-
sion, to see to the maintenance of the navigability of the
mouths of the Danube and of the neighbouring parts of the
sea. It was understood (Article 18) that the European Com-
mission would complete its task in two years, and that the
River Commission would complete tasks (1) and (2) within
the same period.

On the strength of the provisions just recited, and partic-
ularly of Article 17, it has been asserted that the European
Commission not only originally was; but has continued to be,
legally invested only with “technical” powers incident to the
execution of works to clear the mouths of the river and to
put the channel in a navigable state.

The Court does not ‘take this view.

Regulations for the River Commission were drawn up in 1857,
but they never came into force. Moreover, it was found that
the physical task committed to the European Commission could
not be terminated within the allotted two years. In these
circumstances, the Parties to the Treaty of Paris all concurred
in prolonging the existence of the European Commission, and
in entrusting to it the power to make and enforce regulations
of navigation and police. From 1858 to 1863, inclusive, the
Commission promulgated regulations concerning the throwing
overboard of ballast, the police of the navigation, the pilot
service, the police of the port and the roadstead of Sulina, the
lighter service, the police of the port of Toultcha, the control
of the operations of the Navigation Chest, and the navigation.
of rafts and floats of timber. These separate regulations were
systematized in the “Provisional Regulations of Navigation and
Police applicable to the Lower Danube”, promulgated by the .
OPINION No. 14.--EUROPEAN COMMISSION OF THE DANUBE 42

European Commission at Galatz on November ist, 1864. This
instrument opened with the express declaration that they were
enacted, by common agreement, in pursuance of the stipula-
tions of the Treaty of Paris, and that as such they had
the “force of law”. The Provisional Regulations were, how-
ever, soon incorporated in the “Regulation of Navigation and
Police applicable to the Lower Danube”, which was annexed
to and formed part of the Public Act concluded at. Galatz,
November 2nd, 1865, by the plenipotentiaries of all the Par-
ties to the Treaty of Paris. The Preamble to this Act, after
reciting the mandate committed to the European Commission
by the Treaty of Paris, expressly enumerates, among the tasks
which the Commission, “acting in virtue of this mandate’,
had performed, the regulation of the different services con-
nected with: navigation. .

By the Public Act of Galatz, all the works and establishments
connected with navigation were declared to be “‘placed under
the guarantee and protection of international law’; and the
European Commission was charged with their administration,
maintenance and development, “to the exclusion of all inter-
ference whatever’. The ‘“‘Regulation of Navigation and Police”,
enacted by the European Commission, was declared to be
“binding as law, not only in what concerns the river police,
but also for the judgment of civil processes arising from the
exercise of the navigation”. The exercise of navigation was
placed under the authority and superintendence of an officer
called the Inspector-General of the Lower Danube, and of the
Captain of the Port of Sulina; and merchant captains, of
whatever nationality they might be, were bound to obey the
orders given to them in virtue of the Regulation of Naviga-
tion and Police by those officials. The carrying out of the
Regulation was declared to be ‘‘ensured by the action of the
vessels of war stationed at the mouths of the Danube” under
Article 19 of the Treaty of Paris; and in default of a vessel
of. war qualified to interfere, the international authorities of
the river might have recourse “‘to the vessels of war of the
territorial Power’. The Regulation conferred upon the Inspector-
General, and upon the Captain of the Port of Sulina, judicial.
power to impose, each within his jurisdiction, the penalties
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 43

specified in the Regulation for violations of its provisions.
An appeal from such sentences might be taken to the Euro-
pean Commission. It? is also to be observed that the Regula-
tion expressly stated (Article 112) that the Commission might.
modify it.

These facts leave no room for doubt that, from the outset,
the Parties to the Treaty of Paris treated the making and
enforcement, by means of an International Commission, of
regulations of navigation and police, involving the exercise of
juridical powers or compétence juridique, as an essential incident
of the internationalization of the Danube and of the exercise
of the technical powers or compétence technique to make the
Yiver navigable and to keep it in a navigable state. In pro-
longing the life of the European Commission, and entrusting
to it the regulatory function, the Parties to the Treaty of
Paris merely assured the exercise by an existing international
body, which they had themselves created, of an essential
power which had been.intended to be exercised by another
and similar body. -

At a Conference held at Paris in 1866, between the pleni-
potentiaries of the Parties to the Treaty of Paris of 1856, a.
protocol presented by the plenipotentiary of France was
unanimously adopted, on March 28th, by which the Powers
gave to the Public Act of Galatz, together with. the annexed:
Regulation of Navigation and Police, their formal sanction,
thus giving to both instruments the full force and effect of.
an international treaty.

_ By the Treaty between Austria-Hungary, France, Germany,
Great Britain, Italy, Russia and Turkey, concluded at Berlin,
July 13th, 1878, the navigation of the Danube was (Article 52)
again “recognized as being of European interest”; and it.
was stipulated that the light war-vessels of the Powers at
the mouths of the Danube might ascend the river as far as
Galatz. This stipulation was in conformity with the further.
provision (Article 53) that the European Commission, on which
Roumania was in future to be represented, was ‘maintained
in [its functions’, and should “exercise them henceforth as.
far as Galatz’ in ‘complete independence of the territorial
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 44

authority”. To this was added the declaration: “All the trea-
ties, arrangements, acts and decisions relating to these rights,
privileges, prerogatives and obligations are confirmed.’ That
this declaration confirmed the previous regulations in their
full extent cannot be reasonably controverted.

On May 28th, 188xr, there was signed at Galatz the “Addi-
tional Act to the Public Act of November 2nd, 1865”. The
Parties to the Additional Act were Great Britain, Germany,
Austria-Hungary, France, Italy, Roumania, Russia and. Tur-
key. By Article 9 of the Additional Act, the avowed object
of which was to put the Public Act of 1865 in harmony
with the Berlin Treaty, all provisions of the Public Act not
expressly modified by the Additional Act retained all their
force and effect. The rights, attributes and immunities of the
European Commission, as established by the Treaty of Paris
of 1856, of London of 1871, the Public Act of 1865, and the
Acts and Decisions prior to the Berlin Treaty, were expressly
confirmed. But the appointment, remuneration, control and
dismissal of the Inspector of the Lower Danube and his sub-
ordinates, and of the Captain of the Port of Sulina and his
subordinates, were in future committed to the European Com-
mision, and in deciding, as judges of first instance, upons
contraventions committed within the limits of their respective
districts in matters of police and of navigation, they were to
give their decisions in the name of the European Commission.

By Article 54 of the Treaty of Berlin, the Powers under-
took, one year before the expiration of the term assigned
for the duration of the European Commission, to come to an
understanding as to the prolongation of its powers or the
modifications which they might consider to be necessary.

The Treaty signed at London, March roth, 1883, between
the Parties to the Treaty of Berlin, prolonged (Article 2) the
powers of the Européan Commission for a period of 21 years,
dating from April 24th, 1883, and provided that, at the
expiration of that period, the Commission’s powers should be
tacitly prolonged for successive terms of three years, unless

’ 6
OPINION No. I4.——EUROPEAN COMMISSION OF THE DANUBE 45

one of the contracting Parties should, one year before the
expiration of such a term, give notice of its intention to
propose modifications in the Commission’s constitution or
powers. The Treaty further declared (Article 1) that the
jurisdiction (juridiction) of the Commission was extended from
Galatz to Braila; and (Article 8) that “all the treaties, con-
ventions, acts and arrangements relating to the Danube and
its mouths” were maintained in all their provisions, except
as modified by the new Treaty.

Finally, by the Treaty of Peace concluded at Versailles,
June 28th, 1919, and the later treaties connected with it, the
system of internationalization of international _ waterways,
begun at Vienna more than a century before, was carried on,
and broadly and comprehensively developed.

Articles 331 to 339, inclusive, contain general clauses relating to
the Elbe, the Oder, the Niemen and the Danube.. By Article 331
all these rivers are from a certain point declared to be “inter-
national”. This applies to the Danube from Ulm. Article 332
declares that on these “international” waterways the nationals,
property and flags of all Powers shall be treated on a footing
of perfect equality, no distinction being made to the detriment
of the nationals, property or flag of any Power between them
and the nationals, property or flag of the riparian State itself
or of the most-favoured ‘nation. :

Articles 346 to 353 contain special clauses relating to the
Danube. Article 346 provides :

“The European Commission of the Danube reassumes

the powers it possessed before the war. Nevertheless, as à.

provisional measure, only representatives of Great Britain,
France, Italy and Roumania shall constitute this Commission.”

By Article 347, the Danube system, from the point where
the competence of the European Commission ceases, is to be
placed under the administration of an International Com-
mission composed as prescribed in the article. Article 376
provides that disputes which may arise between interested
Powers with regard to the interpretation and application of
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 46

the preceding articles shall be settled as provided by the
League of Nations. |
It thus results from the examination of the international
instruments defining the powers of the European Commission
which has just been made, that, far from supporting the
Roumanian contention that a distinction could and should
be drawn between so-called technical and so-called juri-
dical powers, these instruments would be fatal to any such
view, unless a situation of fact had developed superseding
the legal situation defined by the relevant international acts.
No divergence of opinion ‘existing as concerns the exercise,
by the European Commission, below Galatz of both “tech-
nical” and ‘“juridical” powers, the task of the Court therefore
now is to examine whether, in point of fact, the uncontested
exercise by the European Commission, before the war, in the
Galatz-Braila sector, of certain powers warrants the contention,
advanced by the Roumanian Government, that these latter
powers were only those described by Roumania as technical

powers.

*
* *

The facts having been already investigated by the Special
Committee appointed by the League of Nations, and its
report having been adopted by the competent body of the
League, the Court does not think it proper to make new
investigations and enquiries.

The Court is fully aware that the Roumanian Government
has refused to accept the facts established by the Committee
as conclusive evidence in the matter ; but the Court is of
opinion that, for the purposes of the present procedure, it
must accept the findings of the Committee on issues of fact
unless in the records submitted to the Court there is evidence
to refute them.

As regards the exercise before the war between Galatz and
Braila of jurisdictional powers by the authorities of the
European Commission and of Roumania respectively, the find-
ings of -the Special Committee are based on an examination
of the cases produced before it and of the appertaining docu-
ments. These cases comprised the more than 400 cases on
which the representatives of Roumania based the allegation
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 47

that jurisdiction in the contested sector had been exercised
by Roumania rather than by the European Commission. The
Special Committee found, on an examination of the records,
that these were cases the cognizance of which fell outside the
terms of the Regulations. It found, on the other hand, that
from 1883 to 1899, and from 1904 to 1914, 63 cases had been
adjudicated by the authorities of the European Commission.

In connection with the gap which the Speciai Committee
had found for some years in the list of cases relating to the
exercise of the. jurisdictional functions by the European Com-
mission and its authorities, it may be mentioned that the
Italian representative made before the Advisory and Technical
Committee for Communications and Transit, and repeated
before the Court in the course of the oral arguments, the
statement that he had found five more cases, one in each
of the years 1899, 1901, 1902 and two in 1903. It does not
appear that this statement has been contested by the Rou-
manian representative either before the Commission or before
the Court.

On the basis of the facts as established by it, as a result
of. the hearings of evidence and of the enquiries on the spot
to which it proceeded, the Special Committee arrived at the
conclusion which it stated in its report in the following terms? :

“Dans l’esprit du Comité, il y a une chose qui domine toutes
ces considérations: c’est que, en fait, la pratique d’avant-guerre,
dans le secteur Galatz-Braïla, a été l’exercice des pouvoirs de juri-
diction de la Commission européenne.”

In order to establish that such is in reality the position,
the Court will, without undertaking to make its enumeration
complete, examine the powers indisputably possessed by the
Commission under various international agreements, including
the regulations in force immediately before the war, below
Galatz, and will ascertain, in relation to each point of juris-
diction, if the particular power existed also over the Galatz-

 

 

1£Tvanslation.] |

“In the Committeé’s opinion, there is one fact of predominent importance
which emerges clearly from all these considerations, namely, that in actual practice
the European Commission exercised powers of jurisdiction in the Galatz-
Braila sector before the war.”
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 48

Braila sector. The situation of fact results not only from
decisions taken by the Commission, but also from regulations
and other prescriptions, made by the European Commission—
on which, since 1878, Roumania has been represented—regula~
tions which, at least in some of their clauses, refer expressly
to the Galatz-Braila sector. Even if the legal value of such
clauses might be contested because they were inconsistent
with the territorial limits of the powers of the Commission,
as defined by the treaties which Roumania recognizes as
binding upon her, or inconsistent with the titles or other
clauses. of such regulations and prescriptions, it cannot be
denied that the promulgation of an act containing one or
more clauses relating to the Galatz-Braila sector is an exer-
cise of powers over that sector. If such regulations and pres-
criptions were made immediately before the war, as is the
case with regard to two most important acts of this character,
i.e. the Regulation of 1911 and the Special Instructions of
1913, it is not possible to presume that the powers given
under these clauses were not exercised before the ‘war.

The powers normally appertaining just before the war to
the European Commission below Galatz are mainly derived
from the Public Act of 1865 and its annexes, from the Addi-
tional Act of 1881 and from the Regulations of 1911, as well
as from the Special Instructions of 1973.

The powers of the European Commission of the Danube
may be functionally divided as follows: |

Technical works consist of the carrying out and maintenance
of works in the river and on the banks with a view to tacil-
itating and ensuring navigation over the navigable channel.
On this essential point, there is no difference of opinion as
to the fact that such works have been carried out by the
Commission also in the Galatz-Braila sector and not only
below Galatz.

Navigation dues. Under the Public Act of 1865, although —
the Treaty of 1856 designated Isaktcha as the upstream limit
of the powers of the Commission, the tariff of navigation dues
(Annex B of the Public Act) already fixed, under Article 12,
the dues as regards ships which were making the voyage
OPINION No. I14.*—-EUROPEAN COMMISSION OF THE DANUBE 49

from Galatz, or from a port above this point, to Sulina.
These dues, which varied according to distances, were levied
. not only for compulsory pilotage but also and above all to
cover the expenses of the works carried out by the European —
' Commission. The payment of these taxes was ensured by
penal sanctions (fines) to be imposed by the organs of the
Commission (Articles 17 and 18).

The tariff and Regulations annexed to the Additional Act
of May rgth, 1881, provide another system for the collection
of the taxes (to be paid by all ships which go from the
Danube out to sea); but the Regulations in question, in the
elaboration of which Roumania participated, laid down in
Article 87 tariffs for compulsory pilotage in which Braila
appears as a port of the maritime Danube on the same footing
as Galatz, Toultcha, Sulina, etc., and that in spite of the fact
that the Treaty of Berlin and the Additional Act of 188z had |
assured the exercise of the functions of the European Com-
mission only as far as Galatz. . \

The river police, which is not defined either in the treaties
or in the regulations, essentially comprises—if one goes by
the relevant passages, and in particular Articles 31 to 98 of
the Regulations of 1911—the regulation of navigation as
far as the movement of ships on the river is concerned.

LA
°: Under the second heading of the Regulations, there is an
Article (No. 35) which refers to Braila on the same footing
as Galatz and the lower ports of the Danube. The rule was
first adopted by the Commission in November, 1905. But
already before that time there are on record three cases
(in 1893, 1896 and 1807) in which sentence was given for
passing through the port of Galatz at full or too great speed.
It would not be reasonable to suppose that a system for
policing the river applies in one of its provisions only to a
port, to the exclusion of the sector of the river in which
this port is situated. If the European Commission considered
it had jurisdiction to issue orders relating to the policing of
the river with regard to the manner in which -vessels must
traverse the Braila and Galatz port sectors, the Commission
had, it would seem, equally intended to regulate the
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 50

navigation between these two ports. This conclusion is corro-
borated by the Special Instructions, drawn up in 1913 by
the European Commission, which provide, with a view to the
policing of the river by an inspector and his four subord-
inates (superintendents), for the division of the maritime Danube
into four sectors, the fourth of which goes as far as Braila
(jusqu'à Braïla, § 14). |

The sentences of the European Commission mentioned in
Annex B of the Special Committee’s Report which appear
to relate to the policing of the river on the Galatz-Braila
sector, including cases which arose in the port of Braila itself,
are as follows (before the war) : 1888: Nos. 1283, 2643; 1889:
Nos. 1899, 2062; z89r: Nos. 370, 2356; 1892: Nos. 796,
1530; 1803: No. 2371; 1894: Nos. 1781, 2089; 1895: Nos.
465, 1720; 1896: Nos. 1183, 1250, 1502, 1729; 1897: No.
420; 1904: Nos. 637, 1201 A, 1292 A; 1907: Nos. 213, 895,
1074; 1908: Nos. 260, 40, 618; 1909: Nos. 247, 52; I9I0:
No. 166; 1911: Nos. 96, 166.

If the port of Galatz is, according to the contention of
Roumania, to be considered as lying within the sector to
which the powers of the European Commission would not
normally apply, there remain no less than 24 sentences to be
mentioned, enumerated in the Annex to the Report. of the
Special Committee, which concern cases relating to “Galatz”
or. “the port of Galatz”.

Pilotage is regulated under Heading IV of the Regulations
of ro1x (Articles roz-124). Articles ror and 102 lay down
in specific terms that the pilotage of the European Commis-
sion of the Danube extends up to Braila. Pilotage up to
Braila had already been the subject of provisions of the Regula-
tions of Navigation and Police of 1865 (Article 75) and, as was
pointed out above, of those of 188r (Articles 84 et seg.). The
Interpretative Protocol notes that the European Commission
of the Danube “will continue’ its pilotage services. Among the
sentences of the European Commission mentioned in Annex B
of the Special Committee’s Report relating to the pre-war
pilotage, there are only six cases which concern pilotage and
they all belong to the years before 1897. The absence of
sentences of the European Commission with regard to a cer-
tain subject matter is not conclusive as regards the non-
OPINION No. 14.—-EUROPEAN COMMISSION OF THE DANUBE 51

existence of undisputed jurisdictional power in relation to
such subject.

Lighter services and superintendence of ballast. These functions
of the European Commission are provided for under Head-
ing V of the Regulations of 1911 and by Headings IV and III
respectively of the Special Instructions of 1913.

The provisions relating to lighters do not expressly mention
_Braila; but Section 40 of the Instructions provides that the
superintendents of the four river sectors must exercise control
over empty lighters which are proceeding up river; and
Section 36 provides that ballast cannot be unloaded (dischar-
ged) unless in the presence of an agent of the river police.

The record before the Court does not mention instances
dealing with the exercise of these powers in the Galatz-
Braila sector; it should be noted that on this point this
record is confined to the sector in question.

Towage. The provisions of Articles 146 to 160 do not expressly
refer to the Galatz-Braila sector nor to any other sector or
special locality except the Sulina branch and the port of
Sulina. On the other hand, it should be stated that sentence
No. 1017 of 1904 of the European Commission relates to
towage of a “barck” without a licence between Braila and
Galatz by the 5.5. Loizos.

Protection of works is dealt with under Heading VII of the
Regulations of r91r; the first two articles, which are almost
exact reprodactions of the corresponding provisions of the
Regulations of 1881, contain references to the sector ‘‘below
Galatz”. But Article 163 (dredging operations) is capable of
being interpreted more extensively. |

Nevertheless, in the Annex to Protocol 388 of May 2oth,
1913, indications may be found which ‘are of considerable
importance and which justify the conclusion to be arrived at,
that the European Commission considered it had jurisdiction
to make and enforce sanctions for the protection of. works
which it had carried out. The European Commission had
contemplated the setting up of a special jurisdiction for
recovering damages by civil process for injuries caused by
third Parties. This proposal was abandoned, Great Britain
being of the opinion that it would be outside the jurisdiction
of the Commission. But by regulations issued in 1868, the
OPINION: No. 14.—-EUROPEAN COMMISSION OF THE DANUBE 52

European Commission established a very high scale of fines
for cases of injuries, and these regulations were still in force
in 1913. The report annexed to Protocol No. 838 contains
the following interesting passage on this subject 1: 7

“Mais si la création d’un tribunal spécial compétent pour régler
la question a pu étre considérée comme une mesure dépassant la
‘sphére des pouvoirs de la Commission européenne du Danube, il
n'en est pas moins vrai que la Commission européenne tient de
ses actes fondamentaux le droit de fixer des régles pour la
situation spéciale dont il s’agit, et que, notamment, elle a tout
pouvoir pour introduire dans son Règlement de navigation ét

‘de police des dispositions relatives à cette question. C’est ce qui
résulte de l’alinéa 2 de l’article 7 de l’Acte public du 2 novembre
1865, ainsi conçu: ‘‘Il est entendu que ce Règlement fait loi,
non seulement en ce qui concerne la police fluviale, mais encore
pour le jugement des contestations civiles naissant par suite de
l'exercice de la navigation.”

Moreover, it is a fact which is amply proved by the annual
reports made to the European Commission by its Consulting
Engineer, that the works protected in this manner include also
works carried out between Galatz and Braila, and more partic-
ularly at the place known under the name of Ziglina.

jurisdictional powers are those which are dealt with in the
Regulations under Heading VIII (Contraventions). Chapter I
(Assessment of fines) refers in. the first two paragraphs, which
‘deal with contraventions of the river police regulations (Art-
icle 168) and with pilotage (Article 174), to articles which expressly
relate to the Galatz-Braila sector (Articles 35 and 101). There
is nothing to justify the view that the. provisions relating to
the application of fines (Articles 186 to 193) do not apply

as regards: Articles 168 and 174. Jurisdictional powers there-
fore exist, at all events in some cases, in the Galatz-Braila
sector. The tenor of Articles 168 and 174 would not justify the

 

1 [Translation by the Regisiry.] . ;

‘But if the setting up of a special tribunal to deal with the matter may have been
regarded as a measure wuliva vires of the European Commission of the Danube,
it is none the less true that that Commission draws from its very constitution the
right to make rules for the special situation in question, and in particular has
full powers to insert provisions dealing with that question in its Navigation and
Police Regulations. This appears from Article 7, paragraph 2, of the Public Act of
November 2nd, 1865, which was as follows : ‘These Regulations have force of law
not only as regards the river police but also for the judgment of civil disputes
arising out of navigation.’

7
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 53

conclusion that the other parts of Heading VIJI-do not apply.
generally speaking, to all the material clauses of the Regula-
tions which. may be recognized as applicable to the Galatz-
Braila sector. .

The report of the Special Committee as to the pre-war
exercise of jurisdiction by the European Commission in the
Galatz-Braila sector states that amongst the cases in question
there are many which concern contraventions of clauses not
specially declared applicable to that sector. This statement
supports the conclusion that in practice these clauses have
been understood as applying to the. sector. That this is
really the case is confirmed by a letter under date of June x8th,
1881, from the Roumanian delegate to the Roumanian
Minister for Foreign Affairs. This letter says that, in fact,
the Regulations of the Commission were, from the time of
its creation, in great part applied to Braila, this port being
considered as the terminal point of the course of sea-going
navigation. It is further said that, in fact, the ships extend
their course as far as Braila because it is there where they
take in their cargo, and that it has not been possible to
elaborate a special regulation for this sector without prejudice
to navigation. This is, the letter continues, the reason why,
when drawing up the regulations for navigation between Galatz
and the Iron Gates, the proposal was made and accepted by
all to confirm a situation of fact considered as necessary.

Lastly, it should be observed that in the heading of the
list of convictions made by the authorities responsible for
enforcement of the navigation regulations and regularly annexed
to the annual statistics presented to the Commission by. its
Secretariat, the phrase “between Braila and Sulina’ has been
substituted since 1904 for “between Galatz and ‘Sulina’. -

#

It results from the above comparison of the powers which
the European Commission undoubtedly possesses below Galatz
with those which it exercised on the Galatz-Braila sector, that
the latter cover practically the same ground. This coircidence
is easily explained if one considers it in the light of the legal
OPINION. No. .I4.—-EUROPEAN COMMISSION OF THE DANUBE 54.

situation which has been stated above and. which shows that,
from the beginning, the different powers of the European
Commission have been treated as forming a necessary unity,
and that, more éspecially, the jurisdictional powers were
considered as a corollary to. the technical powers, which were,
in fact, to be protected by sanctions.. If such was the state
of things on the Danube below Galatz, it seems quite natural
that the European Commission should also act along the same
lines in the Galatz-Braila sector, although both the Com-
mission and Roumania avoided defining once and for all the
legal situation there applicable. Under these conditions, an
identical state of things on the whole maritime Danube ensued,
as found by the Special Committee and as also appears from
the comparison which the Court has just made.

It may be added in this connection that already under the
Public Act of 1865, which was ratified by Turkey, the terri-
torial sovereign, the European Commission had enacted different
regulations, relating to navigation dues and to pilotage, and
applying to the navigation up to Braila, or Ibraila (as this
place was formerly called). This was done in spite of the
fact that, in the Public Act of 1865, Isaktcha was mentioned
as the upstream limit of the jurisdiction of the European
Gommission.

It was never contended that this state of things was not
binding upon Roumania when she became, in 1878, an inde-
pendent Power and was admitted, as the territorial sovereign
‘of a great part of the Lower Danube, to the European Com-
mission. Moreover, the Additional Act of 1881, to which.
Roumania was a Party, confirmed, by its Article 9, those
provisions of the Public Act which were not expressly modi-
fied. The Regulations, made with the collaboration and con-
sent of Roumania, in pursuance of the Additional Act, also
contain clauses relating to Braila, though the Treaty of Berlin
and the Additional Act mention Galatz as the upstream limit
of the Commission's jurisdiction. It is, therefore, evident that
the situation on which the Court relied in the above compar-
ison is in no way exceptional or new, but is, in its essential
features, the outcome of the situation created by the Acts of
1865 and 188r. .
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 55

Under these conditions, : no’-decisive: weight can be attached
to the fact that the Regulations of xgrz, in particular its
Articles x1 and’ 3, and the Instructions of 1913, contain: several
clauses: which seem to indicate that the powers of the Com-
mission are to be exercised only: below Galatz. These manifest
and -regrettable inconsistencies cannot suffice to overrule the
conclusions at which: the Court has arrived, both on the
ground of the findings of fact of the Special Committee and
in consideration of the .whole system... of : the’ international
acts applicable before the war to the maritime Danube.

This conclusion is that before the war the European Com:
mission exercised the same powers between Galatz and Braïla
as below Galatz, and therefore—in view of the construction
placed by the Court upon Article 6 of the Definitive Statute—
that under the law at present in force the Commission has
the same powers on these two sectors of the maritime Danube.

IL.

The ‘first question includes as a final subdivision the follow-
ing point: ‘“How far upstream do they [these powers]
extend ?” According to the context, the word “they” may
refer, either solely to the sentence immediately before, which.
speaks of “powers of any kind” which may be possessed by
the European Commission of the Danube in the Galatz-Braila
sector, or also to the first sentence of question No. 1, which
envisages the possibility that the European Commission of
the Danube has “the same powers’? on the whole of the mari-
time Danube. In the first alternative, the question of the
upstream limit would no longer arise, since thé Court has
arrived at the conclusion that the European Commission
.,of the Danube possesses the same powers everywhere.
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 56

: Nevertheless, the Court considers: that the question of the
upstream - limit must ‘be dealt with in any case. What is
required is to fix the point where the powers of the European
Commission, whatever they may be, terminate and are replaced
by those of the International Commission. A difference of
opinion has indeed arisen between Roumania and the other
three Powers in regard: to this point. Moreover, it is hardly
conceivable that the Galatz-Braila sector, in regard to which
there have been disputes as to the powers of the European
Commission, does not coincide as regards its upstream limit
with the maritime Danube, over which ‘the European Commis-
sion’s authority extends under Articles 6 and 9 of the Defin-
itive Statute. This being so, the Court considers that it must
deal with the upstream limit of the powers of the European
‘Commission.

- The. point of demarcation between the régime of the
maritime Danube and that of the fluvial Danube being indis-
putably Braila, the only question to be treated is whether or
not Braila is included in the maritime Danube and conse-
quently comes within the jurisdiction of the European Commission
in so far as a port such as Braila is under the control of the
European Commission and not under that of the territorial
authorities. The latter point is not dealt with as this stage ;
it is considered under question No. 2.

Since at Braila two parts of the river subject to two diffe-
rent régimes and the jurisdiction of two different Commissions
meet, it might be thought that in the sector of the river
enclosed within the limits of the port, the two régimes would
overlap, that is to say, that there would be an arrangement
whereby every vessel would, until it had terminated its
voyage in the port-of Braila, remain subject to that régime
under which it began its voyage. But this seems to be ‘pre-
cluded by the terms of Article 6 which, like the Treaty’ of
Versailles (Article 347), speaks of “the point where the
authority of the International Commission commences’. Now,
“point” can only mean a -topographical point or rather a
topographical dime, and not a more or less extensive zone of
concurrent jurisdiction. |

If the upstream limit is formed by a line across the: river,
this line must be placed immediately above the port of Braila.
The reasons for this are as follows:
OPINION No. I4.~-EUROPEAN COMMISSION -OF THE DANUBE 57

It is certain that. Braila..is a port of the maritime Danube
in the technical ‘and commercial sense, because sea-going ves+
sels use this port. |

It is also certain, as has. been shown above, that the Eurd-
pean Commission of the Danube possesses and has possessed
since 1865, at all events some powers upon the Galatz-Braila
sector, that is to say powers exercised in favour of sea-going
shipping. Indeed, commercial shipping loses its whole object
if it cannot reach economic centres; so’ that sea-going
shipping on the Danube must be able to reach the terminal
port of such shipping. This view is especially indicated
because, before xrg21, the fluvial Danube was not effectively
internationalized, so that the régime of freedom of navigation,
as far as the (jusque dans le) port of Braila, could’ before the
war only be assumed by the European Commission of the
Danube, in so far as that duty rested with an international
organization.

The principle that freedom of navigation upon a river must
include navigation as far as (jusque dans) the zone to be
reached, was made clear by the Act of the Rhine (1831)
which lays down that freedom of. navigation jusqu'à la mer
(as far as the sea), as enunciated by the Treaty: of Peace
of Paris of May 30th, 18r4, and the articles concerning the
navigation of the Rhine annexed to the Final Act of the
Congress of Vienna (1815), means jusque dans la pleine . mer
(as far as the sea and into the high sea) et vice versa. Accord-
ingly, the Danube Navigation Act of 1857 lays down (Article 5)
that the right of navigation from the high seas to each
one of the ports of the Danube and from each of these ports
to the high seas is free for the ships of all nations, and that,
consequently, these ships may touch at all ports (en consé-
quence, lesdits bâtiments pourront toucher à tous les ports ...).

The Regulations of Navigation and Police for the sector
from Braila to the Iron Gates attached to the Treaty of
London of 1883—Regulations which, it is true, have not been
put into force—are nevertheless of some interest, quite apart
from the weight which may be attached to this Treaty, as
showing the intention of the signatories of the Treaty of
London, and more especially the point of view held at that
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 58

time by the majority of the European Commission (the: Rou-
manian representative voting against) by whom the regulations
were drawn up. Article 103 of these Regulations provides,
for the purpose of river supervision on the Danube between
the Iron Gates and Braila, for four. sectors, the fourth of
which éxtends from Calarash-Silistria down’ to but excluding
Braila. The alterations suggested by Roumania did not refer
to this point. It is thus clear that Article x of the Treaty
of London was construed by its authors as extending the
jurisdiction of the European Commission to Braila inclusively.
It seems therefore plain that the situation of fact which, in
spite of the disputes in respect of the situation at law, had
arisen on the sector in question, could not fail to take into
account this precise locality, the port of which had already
before 1883 been the terminal point for the compulsory pilot-
age organization of the European : Commission. This point
- of view seems ‘to be distinctly: corroborated by the fact that
Article 35 of the Regulations of 1911: deals. with. ships which
cross the sector of the port of Braila. Moreover, several
decisions of the European Commission included in Annex B
of the Report of the Special Committee, refer clearly to the
port of Braila itself (7888: No. 2643; 1889: Nos. 1899 and
2062; I89r: No. 370; 1892: Nos. 796, 1530; 1894: No.
2089; 1805: No. 1720; 1896: Nos. 1183, 1250; 1904: No.
637; 1907: No. 213; 1908: Nos. 260,. 40 ;. 1909: No. 247).

The fixing of an upstream limit to the powers of the Euro-
pean Commission in such a way as to include the port of
Braila within the maritime Danube was also confirmed. by the
terms of Article 9 of the Definitive Statute, which provides
that the powers of the International Commission extend over
the Danube between Ulm and Braila. This wording is more
in keeping with a construction which excludes Braila from
the fluvial Danube than with one which includes this port in
the fluvial régime.

‘This construction of Article 9 is confirmed by the dis-
cussions which took place ‘in 1922 in the International Com-
mission regarding the “Draft Navigation and Police Regulations
applicable to the part of the Danube between Ulm and Braila”
and to its internationalized system.
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 59

It appears indeed from these discussions ‘that :in the opinion
of the International Commission its authority does not extend
beyond the upstream: side of Braila. And the Roumanian
delegate, far from disputing this view, was most insistent that
the downstream limit of its authority should be fixed at a
point very considerably. above that which the Commission
regarded as the upper limit of the port of Braila. In accept-
ing the Commission’s decision, moreover, he declared that his
Government could never agree to the extension of the Com-
mission’s authority as far as the port of Braila inclusive. -It
is true that the Roumanian delegate, in. making this declara-
tion, started from the point of view that the ports and the
corresponding sectors of the rivers were outside the jurisdic-
tion of either Commission, but it can be inferred at any rate
from the foregoing observation that the International Commis-.
sion as well as Roumania herself did not consider the port
of Braila as coming within the competence of the International
Commission.

B.
QUESTION No. 2.

The second question put to the Court under the Resolution
of the Council of the League of Nations of December oth,
1926, runs as follows:

“Should the European Commission of the Danube possess
‘ either the same powers on the Galatz-Braila sector as on the
sector below Galatz, or certain powers, do these powers extend
over one or more zones, territorially defined and corresponding
to all or part of the navigable channel, to the exclusion of
other zones territorially defined and corresponding to harbour
zones subject to the exclusive competence of the Roumanian
authorities ? : If so, according to what criteria shall the line
of demarcation be fixed as between territorial zones placed
under the competence of the European Commission and zones
placed under the competence of the Roumanian authorities ?
If the contrary is the case, on what non-territorial basis
is the exact dividing line between the respective competence
‘of the European Commission of the Danube and of the
-- Roumanian authorities to be fixed ?”
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 60

. The Court, having arrived at the conclusion that the Euro-
pean Commission has the same powers between Galatz and
Braila as between Galatz and Sulina, obviously now has to
deal with this question.

In the first place it is necessary to elucidate the exact
scope of the question. Owing to the close inter-relation
between questions xr and 2, the conclusion must be drawn
that the line of demarcation between the different zones which
correspond either to the whole or a part of the navigable
channel, or to harbour zones which are subject to the exclu-
sive jurisdiction of the Roumanian authorities, and the cri-
terion for the delimitation of which has to be fixed by the
Court, only applies to the sector of the maritime Danube
which extends from Galatz to Braila. It is not, therefore, the
jurisdiction of the European Commission of the Danube, in
relation to the ports in general, which is the subject of the
pending question, although the Court is bound to take note
of considerations which might go beyond the limits of the
special conditions of the Galatz-Braila sector.

This having been established, it should be remembered that,
as results both from the documents submitted to the Court
and from the maps which were put in, the only ports in the
sector in question are Galatz and Braila. The question of the
line of demarcation of powers as between the European
Commission and the Roumanian authorities is therefore dealt
with only in relation to these two ports.

It is also to be observed that neither in the question
submitted to the Court nor in the written or oral argument,
have the four Governments contended that these two ports
came under different régimes: their arguments differed only
in so far as the nature and the conditions of the régime which
applied to these ports were concerned. .

Since the Definitive Statute, in so far as it applies to the
maritime Danube, does not contain any specific provisions
relating to ports, the question of the jurisdiction of the
European Commission in relation to ports can only be consi-
dered and dealt with as a special application of the principles
embodied in Articles 5 and 6 of the Statute.

The terms in which the question has been put necessarily
imply that the Roumanian authorities possess some powers

8
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE! 61

in relation to the ports in question. The subject of the .
controversy is the criterion, territorial or otherwise, for the
line of separation between the two jurisdictions as regards
ports. This point of view is confirmed by the report. of the
Special Committee as well as by the Memorials of the British
and French Governments, which acquiesce as far as concerns
the ports of Galatz and Braila, in the Roumanian authorities’
exercising jurisdictional powers, which are not necessarily
deducible from international instruments governing the régime
on the maritime Danube. The British Government, it is true,
has formulated a reservation as to whether the exercise of
those powers was in conformity with the above-mentioned
instruments; but it has declared that, without prejudice. to
the question of principle, it did not desire to insist upon any
modifications being applied to a long established practice.
That the pre-war situation of fact must be considered as
maintained, even in so far as concerns the ports of Galatz
and Braila, follows from the terms of Article 6 of the Defin-
itive Statute as interpreted by the Court.

*

The question submitted to the Court contemplates in the
first place the possibility that the powers of the European
Commission are to be considered as being limited to a terri-
torial zone corresponding to the whole or to a part of the
navigable channel, to the exclusion of one or more territorial
zones corresponding io harbour zones and subject to the exclu-
sive competence of the Roumanian authorities. This does not
mean that these last zones must coincide with the territorial
limits of the port, whether such limits are fixed by administrative
or legal dispositions or simply result from the situation of
fact. There may be considerations which lead to adopting very
extensive territorial limits for a port which could not in any
way serve as a limit for the powers of the Commission.

The Roumanian Government upholds the view that the limit
between the competence of the European Commission and that.
of the Roumanian authorities is of a territorial nature and is
formed by transverse lines drawn across the river with their
points of departure at the upstream and downstream limits
of the port, thus creating sectors which would be wholly
subject to the territorial authorities alone.
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 62

There is no text in force upon which this method can be
founded, and it has not even been contended that such a
system has been recognized in connection with other interna-
tional rivers. It is true that this method was embodied,
although with an express reserve in favour of navigation in
transit, in Article 105 of the, Draft Regulations for the Danube
between the Iron Gates and Braila annexed to the Treaty of
London, but these Regulations were never put into execution,
and in the Definitive Statute it was not adopted.

Such a method of providing for sectors of the channel
- corresponding to the ports not only cannot be founded on any
relevant texts, but is even contrary to at least one of the
provisions of the Regulations of 1911. Article 35, for exampie,
contains in particular a provision relating to ships “when they
pass through the sectors of the ports of Braila, Galatz’, etc.
As has already been indicated above, the European Com-
mission is entrusted with the task of ensuring free navigation,
that is to say, the free movement of vessels on the maritime
Danube. From this point of view it would be inconceivable
that the territorial jurisdiction .of the European Commission
should be interrupted by port sectors exclusively subject to
the territorial authorities. In order to. permit of the river
being so dismembered, a special provision to that effect would
have to exist. Now Article 3 of the Definitive Statute on the
contrary clearly lays down the principle that the two parts
of the Danube are wholly subject, that is to say over the
whole course of both sectors, to the authority of one or other
of the Commissions.

The facts recorded in the report of the Special Committee
afford no support to the contention of the Roumanian Govern-
ment. It is also to be noted that, amongst the sentences. of
the European Commission mentioned in the Annex to the
Report of the Special Committee, there are no less than 36
cases which, judging from the terms used by the Committee,
relate to occurrences “in the port” (dans le port) or “in the roads”
(en rade) of Galatz or Braila. In five additional cases ‘‘Galatz”’
or “Braila’ are referred to, without further specification.

Another alternative would be to distinguish between the
river surface and the land surface, the European Commission
being solely competent on the former, the territorial authorities
OPINION No. I4.—EUROPEAN COMMISSION OF THE DANUBE 63

only on the latter. But this method cannot be accepted.
Not only has it not been. put forward by any of the Govern-
ments concerned, but it would be incompatible on the one
hand with the undisputed exercise of certain jurisdictional
powers by the Roumanian authorities over ships whilst in
port, and on the other hand with the fact that the powers
of the European Commission may extend to the banks them-
selves, for example, for carrying out technical works as well
as for controlling towage and deposit of ballast.

Nor is there any foundation, either in the instruments in
force or in the practice as shown by the Special Committee,
for adopting any other territorial delimitation as to the
respective powers of the European Commission and those
of the territorial authorities in the ports. No such line of
demarcation has been suggested by any of the Governments
‘concerned, and the Court has not been furnished with inform-
ation which could possibly justify the adoption of such a
line.

Indeed all information with which the Court has been furnished
as to the practice, as well as the instruments defining the
object and the powers of the European Commission, lead to
the conclusion that, as regards the ports in question, the ©
dividing line between the respective competences of the Euro-
pean Commission and the Roumanian authorities is of a. non-
territorial nature.

. The principle of territorially defined zones having been
discarded, the Court will have to ascertain what non-territorial
criterion is to be applied in distinguishing between the res-
pective jurisdictions of the European Commission and the
Roumanian authorities. In this connection the following
should be observed: Although the European Commission
exercises its functions “in complete independence of the
territorial authorities’ and although it has independent means
of action and prerogatives and privileges which are generally
withheld from international organizations, it is not an organ-
ization possessing exclusive territorial sovereignty. Roumania
exercises power as territorial sovereign over the maritime
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 64

. Danube in all respects not incompatible with the powers pos-
sessed by the European Commission under the Definitive Statute.
When in one and the same area there are two independent
authorities, the only way in which it is possible to differentiate

. between their respective jurisdictions is by defining the func-

tions allotted to them. As the European Commission is not a
State, but an international institution with a special purpose,

it only has the functions bestowed upon it by the Definitive

Statute with a view to the fulfilment of that purpose, but it
has power to exercise these functions to their full extent, in
so far as the Statute does not impose restrictions upon it.

As has already been stated, the Statute, neither directly

nor indirectly, affords any criterion for differentiating between
the respective jurisdictions in the ports. The silence of these
instruments in regard to the ports—apart from the special
provisions relating to the port of Sulina and other special
provisions—does not however. constitute proof that the ports
are not also within the jurisdiction of the European Com-
mission. .
The international instruments, from the Treaty of Paris
onwards, do not specially relate to the navigable channel or
the ports; they deal with the navigation of the Danube, of
which both the channel and the ports are essential features.
That is why the Public Act of 1865 and the regulations based
thereon, as also subsequent treaties; have laid down certain
rules for individual ports, and for the same reasons also the
Definitive Statute has, as regards the fluvial Danube, laid down
principles concerning the régime of ports.

The Definitive Statute, in conformity with the principles
already established by the Treaty of Paris of 1856, declares,
in Article 3, that navigation is to be free and that all flags
are to receive equal treatment.

The conception of navigation includes, primarily and essentially,
the conception of the movement of vessels with a view to the
accomplishment of voyages. It is obvious that the object of
the Treaty of Paris, and of all the instruments subsequent to
it, has been to assure freedom of navigation. in this sense,
and in the three following respects: (1) improvement of the
OPINION No. I4.——EUROPEAN COMMISSION OF THE DANUBE 65

technical conditions of navigation by carrying out works in the
river; (2) upkeep of the navigable channel and assurance of
the safety of shipping by policing the river; (3) prohibition
of the collection of dues based solely on the fact of navigation.
Freedom ‘of navigation, regarding navigation as the movement
of vessels, must be assured by the European Commission on
the whole river, including the portions of the river in the
neighbourhood of ports or which actually constitute a port.
That this is so appears both from the. provisions of the
Regulations of rg1r (Articles 35, 80, 99 and 100) which
expressly refer to sectors of the river corresponding to ports,
and from the thirty-six sentences already mentioned which the
European Commission has pronounced in cases which have
arisen in the ports of Galatz and Braila. It should also be
pointed out that the Navigation Regulations of 1911 (Art-
icle 4), as also those which preceded them, dating from 1887
(Article 86), adopt the point of view that the voyage of a
vessel only ends when it takes its moorings in a port.

' The freedom of navigation which it is the duty of the
European Commission to assure therefore covers not only
shipping passing through a sector of the river corresponding
to a port, but also shipping arriving in or leaving a port.
This point of view, which is not contrary to any of the
facts ascertained by the Special Committee, is the only one
‘in conformity with the principle of freedom of navigation as
understood in the instruments relating to the maritime
Danube. As has already been stated when considering the
upstream limit of the powers of the European Commission,
freedom of navigation is incomplete unless shipping can
actually reach the ports ‘under the same conditions. The ©
Commission’s powers therefore extend to navigation into and
out of the port, as well as through the port.

. One criterion which emerges from the foregoing is the
following: In the ports of Galatz and Braila, the European
Commission : alone has jurisdiction over navigation, that concep-
tion being taken to mean any. movement of vessels forming
part of their voyage.
OPINION No. I4.—-EUROPEAN .COMMISSION OF THE DANUBE 66

The second idea which the conception of navigation com-
prises is that of contact with the economic organization and
with the means of communication of the country reached by
navigation. Ports are precisely the means of establishing such
contact. In this connection a distinction must be drawn
between, on the one hand, everything connected with (x) ves-
sels situated in ports, such as the conditions under which
they must take or shift their moorings, their position along-
side quays, their admission to inner docks, or the manceuvres
necessary for this purpose, and (2), on the other hand, the
loading or unloading of ships, the warehousing of goods,
access to railways, etc.

As regards the first category of conditions, examination of
the Navigation Regulations would rather lead to the conclu-
sion that the authority of the European Commission also
includes the policing of the port, that is to say, in so far as
regulations concerning vessels in harbour are concerned. As
regards the ports of Sulina and Toultcha, and particularly
the former, the Regulations of 1911, as also the preceding
Regulations and certain of the notices to navigators issued
from time to time by virtue of the powers conferred upon
the Commission, contain provisions to this effect. But the
investigations of the Special Committee show that the Rou-
manian authorities have exercised control over the ports of
Galatz and Braila as regards vessels moored in these ports.

As regards installations and the port services for loading
and unloading, etc., as such, it is to be observed that the
international instruments relating to the maritime Danube
and the Regulations issued in pursuance of them, contain no
provisions in this respect. Nor has the Special Commiftee
recorded the exercise of any powers in this sphere by the
European Commission; on the contrary, it appears that it is
generally agreed that the regulation of these services, and
jurisdiction in relation to them, belong to the Roumanian
authorities. °

‘Nevertheless, this situation of fact cannot be wholly uncon-
nected with the international régime of the Danube and
cannot leave open the possibility of conditions establishing
OPINION No. 14.—EUROPEAN COMMISSION OF THE DANUBE 67

themselves which are at variance with the principles laid down
by the international instruments. Here the second principle
already established by the Treaty of Paris, and once more
enunciated by the Definitive Statute, namely the equal treat-
ment of all flags, comes into play.

Roumania herself, in her Counter-Memorial, admits that the
ports of Galatz and Braila in actual fact enjoy in its entirety
the régime applicable to the ports of the fluvial Danube. Now
this régime, which is defined by Article 20 of the Statute, is
simply the application of the principle of freedom of naviga-
tion and of equal treatment of all flags, which has been
recognized for the Danube since 1856. Since, according to
the terms of Article 3 of the Statute, it rests with the Euro-
pean Commission to assure this freedom and equality upon the
maritime Danube, that organization must necessarily have
power to intervene, should the territorial authorities adopt
measures contrary to these principles. Since neither the
Report of the Special Committee nor any document or declara-
tion before the Court mentions facts relating to the exercise
of this right of intervention, the Court is unable to
state what the situation on this point was in-fact before the
war. The absence, however, of findings of pertinent facts of
record. in respect to this specific point does not suffice to
prove that such a right, which is a necessary corollary to
the duties of the European Commission, does not exist.’ The
criterion for the delimitation of the powers of the European
Commission and of the territorial authorities in the ports of
Galatz and Braila. with regard to vessels moored or otherwise
at rest in these ports, and with regard to the use by vessels
of the installations and services of these ports, is therefore the
following: the powers of regulation and jurisdiction belong
to the territorial authorities; the right of supervision, with a
view to ensuring freedom of navigation and equal treatment
of all flags, belongs to the European Commission. ”

This situation is in no way affected by the fact that
Roumania has adhered to the Convention and Statute con-
cerning the régime of navigable waterways of international
concern of April 2oth, 1921. Article 9 of that Statute is,
broadly speaking, identical with the special régime for the
OPINION No. I4.—-EUROPEAN COMMISSION OF THE DANUBE 68

Danube. Furthermore, Roumania has only adhered to the
Convention and Statute in so far as the provisions of the
Barcelona Statute are not in conflict with the principles of
the Definitive Statute. | |

The Court must content itself with the establishment of
these two criteria, which are evolved on the one hand from
the law which emerges from international instruments, and,.
on the other hand, from the de facto situation ascertained in
regard to the ports of Galatz and Braila.

It is impossible further to define and develop these criteria, in
the absence of texts specially relating to the ports in question,
and on the basis of. somewhat scanty statements of fact which
“do not go into details. It is moreover in the nature of things
that a delimitation of powers, in a matter such as that under
consideration, can only be adequately effected on the basis
of special regulations taking into account the variety of spe-
cial conditions and special circumstances, which are not
necessarily constant but may from time to time require
readjustment. |

Cc
QUESTION No. 3.

The Court having arrived, as regards the first question, at
the conclusion that the European Commission possesses in
the Galatz-Braila sector the same powers as on the other
parts of the maritime Danube, there is no need to consider
the third question, which has only been submitted subject
to the answer given in regard to the first question.
OPINION No. I4.-—-EUROPEAN COMMISSION OF THE DANUBE 69

*
* *

FOR THESE REASONS,
The Court,

by nine votes to one,

is of opinion |

(1) (a) that under the law at present in force the European
Commission of the Danube has the same powers on the mari-
time sector of the Danube from Galatz to Braila as on the
sector below Galatz ;

(2) that these powers extend up to the port of Braila, this
port being included ;

(2) (a) that the powers of the European Commission of the
Danube extend over the whole of the maritime Danube, and
are not excluded from zones territorially defined and cor-
responding to harbour zones ; |

(6) that the dividing line between the respective competences
of the European Commission of the Danube and of the Rou-
manian authorities in the ports of Galatz and Braila is to be
fixed according to the criteria

(2) of navigation, in the sense of the movement of ships as part
of their voyage, the European Commission of the Danube being
also competent in regard to navigation in ports, whether the
ships are passing through or coming to or leaving their
moorings, as far as navigation so understood is concerned ;

and (#) of the obligation to ensure freedom of navigation and
equal treatment of all flags, the European Commission of the
' Danube being competent, also as concerns the ports, to exer-
cise the supervision inherent in this obligation;

(3) that it is not necessary to give an answer to the question
put under No. 3.
OPINION No. I14.—-EUROPEAN COMMISSION OF THE DANUBE 70

Done in English and French, the English text being author-
itative, at the Peace Palace, The Hague, this eighth day of
December, nineteen hundred and twenty-seven, in two copies,
one of which is to be placed in the archives of the Court,
and the other to be forwarded to the Council of the League
of Nations.

(Signed) Max HUBER,
President.

(Signed) À. HAMMARSKJOLD_
Registrar.

MM. Nyholm and Moore, Judges, while agreeing in the
conclusions arrived at by the Court, desired to add certain
individual remarks, the text of which follows hereafter. |

M. Negulesco, Deputy-Judge, declaring himself unable to
concur in the Court’s opinion, and availing himself of the
right conferred on him by Article 71 of the Rules of Court,
delivered the separate opinion hereafter reproduced.

(Initialled) M. H.
(Initialled) À. H.
